                                                                     Page 1
         UNITED STATES SECURITIES AND EXCHANGE COMMISSION



         In the Matter of:              )

                                        ) File No.     A-03907-A

         CAPWEALTH ADVISORS, LLC        )



         WITNESS:    Timothy Pagliara

         PAGES:      1 through 163

         PLACE:      Securities and Exchange Commission

                     950 East Paces Ferry, NE

                     Suite 900

                     Atlanta, Georgia 30326

         DATE:       Friday, May 1, 2020



               The above-entitled matter came on for hearing via

         WebEx, pursuant to notice, at 9:35 a.m.




                    Diversified Reporting Services, Inc.

                                  (202) 467-9200

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 1 of 163 PageID #: 333
                                                                     Page 2
    1    APPEARANCES:

    2

    3    On behalf of the Securities and Exchange Commission:

    4          BRIAN BASINGER, ESQ.

    5          STEPHEN E. DONAHUE, ASSISTANT REGIONAL DIRECTOR

    6          KRISTIN MURNAHAN, ESQ.

    7          Division of Enforcement

    8          States Securities and Exchange Commission

    9          950 E Paces Ferry Road, Suite 900

   10          Atlanta, Georgia 30326

   11          (404) 842-5748

   12          basingerb@sec.gov

   13

   14    On Behalf of the Witness:

   15          EUGENE "GINO" BULSO, ESQ.

   16          Leader, Bulso & Nolan, PLC

   17          414 Union Street

   18          Suite 1740

   19          Nashville, Tennessee 37219

   20          (615) 780-4110

   21

   22

   23

   24

   25

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 2 of 163 PageID #: 334
                                                                     Page 3
    1                            C O N T E N T S

    2

    3    WITNESS:                                              EXAMINATION

    4    Timothy Pagliara                                                     4

    5

    6    EXHIBITS:          DESCRIPTION                         IDENTIFIED

    7    CAP-20      March 11, 2020 subpoena                                  4

    8    CAP-21      Background Questionnaire                                 4

    9    CAP-22      Form ADV Part II B Brochure                              4

  10                 Supplement for Timothy J. Pagliara

  11     CAP-23      Form ADV Uniform Application for                         4

  12                 Investment Adviser Registration

  13     CAP-24      February 12, 2018 press release                          4

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 3 of 163 PageID #: 335
                                                                     Page 4
    1                      P R O C E E D I N G S

    2                              (SEC Exhibit Nos. CAP-20

    3                              through CAP-24 were marked for

    4                              identification.)

    5                 MR. BASINGER:      So, we are on the record

    6    at 9:35 a.m. on Friday, May the 1st of 2020.

    7                 For the record, today's testimony is

    8    being conducted remotely via WebEx in light of the

    9    Coronavirus Pandemic.

   10                 Mr. Pagliara, do you consent to me

   11    swearing you in now remotely?

   12                 MR. PAGLIARA:      Yes, I do.

   13                 MR. BASINGER:      Would you please raise

   14    your right hand.

   15                 Do you swear to tell the truth, the

   16    whole truth and nothing but the truth?

   17                 MR. PAGLIARA:      I do.

   18    Whereupon,

   19                          TIMOTHY PAGLIARA

   20    was called as a witness and, having been first

   21    duly sworn, was examined and testified as follows:

   22                             EXAMINATION

   23                 BY MR. BASINGER:

   24          Q      You may put your hand down.           Thank you.

   25                 Please state and spell your name for the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 4 of 163 PageID #: 336
                                                                     Page 5
    1    record, including your middle name.

    2           A     Timothy Jude Pagliara.         Last name is

    3    spelt P-A-G-L-I-A-R-A.

    4           Q     And is the middle name J-U-D-E?

    5           A     Yes, sir.

    6           Q     Please state your date of birth.

    7           A                           .

    8           Q     Please state and spell your home address

    9    where you are -- your primary residence I should

   10    say.

   11           A                               ,

   12                                    , Franklin, Tennessee,

   13    37067.

   14           Q     And for the record, are you at that

   15    location today for testimony?

   16           A     No, I am not.

   17           Q     Where are you present today?

   18           A     I am at

                                        .

   20           Q     Thank you.      Is that another residence of

   21    yours?

   22           A     Yes.

   23           Q     Is it a vacation home?

   24           A     It's a second home.

   25           Q     Okay, thank you.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 5 of 163 PageID #: 337
                                                                     Page 6
    1                 My name is Brian Basinger and I'm an

    2    Officer of the Commission for the purpose of

    3    today's proceeding.        Also joining us today via

    4    WebEx are Stephen Donahue and Kristin Murnahan who

    5    also are officers for the purpose of today's

    6    proceeding.

    7                 This is an investigation by the United

    8    States Securities and Exchange Commission In The

    9    Matter of CapWealth Advisors, LLC, Case Number

   10    A-3907, to determine whether there have been

   11    violations of certain provisions of the Federal

   12    Securities Laws.       The facts developed in this

   13    investigation -- investigation, however, might

   14    constitute violations of other federal or state,

   15    civil or criminal laws.

   16                 For the record today we are using WebEx

   17    technology to hear and see -- hear and see each

   18    other.    I will be displaying exhibits during the

   19    course of the testimony today using the WebEx

   20    technology by sharing Adobe Acrobat from my laptop

   21    computer.

   22                 Now, what we're going to do at this

   23    point, Mr. Pagliara, is I'm going to open a

   24    different document.        I do have Exhibit 1 already

   25    open which is the SEC Form 1662.            And we'll talk

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 6 of 163 PageID #: 338
                                                                     Page 7
    1    about that in a few minutes, but the first thing I

    2    want to show you is what's known as the Formal

    3    Order of Investigation in this matter.              This is

    4    not something that you've seen before.              It's a non

    5    public order issued by the Commission.              And what

    6    I'm going to do is I'm going to scroll down and

    7    give you time to look at it, but before I do much

    8    with the scrolling, just to explain to you, this

    9    is the Formal Order that the staff obtained from

   10    the Securities and Exchange Commission that

   11    empowers us to conduct our investigation.

   12                 What it does is it identifies the name

   13    of the investigation, it identifies CapWealth

   14    Advisors, LLC and it also names Steve Donahue,

   15    Kristin Murnahan and myself, along with others at

   16    the SEC, as officers for the purpose of the

   17    investigation, including the ability to issue

   18    subpoenas and take testimony.

   19                 So, I'm going to scroll down to let you

   20    look at it.      And you let me know when you're ready

   21    for me to keep scrolling.          It's about two pages

   22    long.     So, take your time and let me know when you

   23    want me to scroll further down.

   24          A      You can scroll down further.

   25                 (The witness examined the document.)

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 7 of 163 PageID #: 339
                                                                     Page 8
    1          A      You can scroll down.

    2          Q      I'm going to go to the second page now;

    3    is that okay?

    4          A      Yes.

    5                 (The witness examined the document.)

    6          A      Who is Dabney O'Riordan?          That's another

    7    person identified.

    8          Q      Yeah.     Catherine Dabney O'Riordan and

    9    Adam Anderson are the two co-chiefs of the Asset

   10    Management Units for the SEC's Division of

   11    Enforcement.      They're not on the call today.

   12    Justin Jeffries is the Associate Director of

   13    Enforcement for the Atlanta Regional Office where

   14    Kristin, Steve and I are based.

   15                 John Farinacci and Daniel Pine are two

   16    of the subject matter experts that work in the

   17    Asset Management Unit, but neither of them is on

   18    the call today either, but these are all

   19    individuals, including Steve and myself, who are

   20    on this Formal Order that are named as officers

   21    for the purpose of the investigation.              If I scroll

   22    down, you'll see that includes the empowerment to

   23    administer oaths, subpoena witnesses, take

   24    testimony, etc.

   25          A      Thanks.     You can go to the next page.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 8 of 163 PageID #: 340
                                                                     Page 9
    1          Q      Okay.    This is the bottom of the first

    2    page.     What I'm going to do now is I'm just going

    3    to show you there's a Supplemental Formal Order

    4    I'm going to open.        What that does is it also

    5    names some additional staff to the investigation

    6    and I'm going to scroll down.           This is it right

    7    here. It added Graham Loomis and Kristin Murnahan.

    8    Kristin is a senior trial counsel in the Atlanta

    9    office who is on the line today.            And then, Graham

   10    Loomis, who is also named as her supervisor, who

   11    is the regional trial counsel for the Atlanta

   12    office.

   13          A      Thank you.

   14          Q      Do you have -- have you had an

   15    opportunity now to review the Formal Order and the

   16    Supplemental Formal Order?

   17          A      Yes.

   18          Q      Do you have any questions about those

   19    documents?

   20          A      No.

   21          Q      I'm going to close them now, but if you

   22    have any questions about them or would like to see

   23    them again during the testimony today you're

   24    welcome to ask to see them again.

   25          A      Thank you.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 9 of 163 PageID #: 341
                                                                    Page 10
    1           Q     Mr. Pagliara, are you represented by --

    2     oh, actually, let me back up.           Let's go over

    3     Exhibit 1 here.

    4                 So, now I'm displaying Exhibit No. 1.

    5     And for the purpose of today, exhibits we're going

    6     to show, as a shorthand we're using -- we're

    7     calling them CapWealth exhibits.            So, I'm using a

    8     shorthand as C-A-P followed by the exhibit number.

    9     So, you'll see Exhibit 1, CAP-1, has already been

   10     marked.    And this is the Form 1662 of the SEC.              It

   11     was previously sent to you via an attachment to

   12     your subpoena testimony -- testimony subpoena, as

   13     well as, the document subpoenas that have been

   14     sent out before in the case.

   15                 Have you had a chance to look over

   16     Exhibit No. 1 before, the 1662?

   17           A     Yes.

   18           Q     Do you have any questions about Exhibit

   19     No. 1?

   20           A     No.

   21           Q     Okay, thank you.

   22                 Mr. Pagliara, are you represented by

   23     counsel today?

   24           A     Yes.

   25                 MR. BASINGER:       Would counsel please

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 10 of 163 PageID #: 342
                                                                    Page 11
    1     identify himself for the record, including his

    2     name and his firm's name.

    3                 MR. BULSO:      Good morning, Brian. This is

    4     Gino Bulso, B-U-L-S-O, with Leader, Bulso and

    5     Nolan, PLC in Nashville, Tennessee.

    6                 MR. BASINGER:       And, Mr. Bulso, are you

    7     representing Mr. Pagliara as his counsel today?

    8                 MR. BULSO:      We are, yes.

    9           Q     Mr. Pagliara, do you understand that Mr.

   10     Bulso and his firm are also representing CapWealth

   11     Advisors, as well as, Phoebe Venable and maybe

   12     others in this investigation?

   13           A     Yes.

   14           Q     And are you comfortable proceeding with

   15     today's testimony knowing that?

   16           A     Yes.

   17           Q     I'm going to now display via my screen

   18     what has been marked as CAP Exhibit No. 20, which

   19     is a subpoena issued on March 11th, 2020 to

   20     Timothy Pagliara.       You'll note this was originally

   21     calling for testimony to take place on April 3rd,

   22     2020, but in light of the pandemic we agreed to

   23     postpone by four weeks the testimony date until

   24     today, May 1st, 2020.

   25                 Mr. Pagliara, have you seen this

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 11 of 163 PageID #: 343
                                                                    Page 12
    1     document before?

    2            A    Yes.

    3            Q    What I'm going to do is I'm just going

    4     to click through it.        You'll see there's the

    5     second page that has my signature on it, on the --

    6     the letter.       And then on the next page is the

    7     original subpoena.       And then, after that is a copy

    8     of the 1662 which we just saw as Exhibit No. 1.

    9                 And then there is an e-mail after that

   10     between me and Mr. Bulso on April 13 of 2020 in

   11     which Mr. Bulso confirms that we were agreeing to

   12     reschedule today's testimony until May 1st for

   13     you.

   14                 Is this the subpoena, as modified by the

   15     e-mail exchange, pursuant to which you are

   16     appearing here today, Mr. Pagliara?

   17            A    Yes.

   18            Q    Do you have any questions about it?

   19            A    No.

   20            Q    Okay.     I'm going to go ahead and close

   21     Exhibit 20.

   22                 I'm going to go over a few preliminary

   23     matters today.      Mr. Pagliara, you are under oath

   24     here today and you should make every effort to

   25     give the best, most complete and honest answers to

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 12 of 163 PageID #: 344
                                                                    Page 13
    1     our questions today.        Mr. Pagliara, do you

    2     understand this?

    3           A      Yes.

    4           Q      Would it be possible for you to adjust

    5     your camera view so we could see you a little bit

    6     better because right now all we can see is the top

    7     of your hat.

    8           A      How is that?

    9           Q      That's a little better.         Thank you. Just

   10     because all we could see before was your hat. So,

   11     to the extent when giving answers you can look up

   12     a little so we can see you that will be helpful.

   13           A     I hope you guys aren't Braves fans. This

   14     could be very painful.

   15           Q     I understand.       I'll note for the record

   16     you're wearing a baseball CAP -- is that for the

   17     Cardinals?     I'm trying to see.

   18           A     Yes, sir.

   19           Q     The St. Louis Cardinals, okay.

   20           A     Yes.

   21           Q     Just to back up.        Mr. Pagliara, you do

   22     understand that you're under oath today and you

   23     should make every effort to give honest, complete

   24     answers, correct?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 13 of 163 PageID #: 345
                                                                    Page 14
    1           Q     Mr. Pagliara, is there any reason you

    2     are unable to give accurate testimony today?

    3           A     No.

    4           Q     If you do not understand a question

    5     today, please let us know and we can try to

    6     rephrase it.

    7                 If you don't understand a question, will

    8     you let us know?

    9           A     Yes.

   10           Q     If you need to take a break for any

   11     reason, please let us know and we can consider

   12     instructing the court reporter to go off the

   13     record. As long as there's not a question pending

   14     that should not be a problem, but we may want to

   15     try to finish the question and answer session that

   16     we're on at that time before taking a break.               The

   17     court reporter will only go off the record at the

   18     request of the SEC.

   19                 Mr. Pagliara, if you need a break today

   20     will you let us know?

   21           A     Yes.

   22           Q     When responding during testimony today

   23     for the benefit of the court reporter, please make

   24     sure to give verbal answers as opposed to nodding

   25     or shaking your head.        It's okay if you do

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 14 of 163 PageID #: 346
                                                                    Page 15
    1     initially do that, but we may jump in and tell

    2     you, pardon us, but you're -- you're shaking your

    3     head. It looks like you're trying to answer.               Can

    4     you give us a verbal response.           Sometimes people

    5     do that and they don't realize they're not saying

    6     a verbal reply.

    7                  We also urge you to try to say yes or no

    8     as responses as opposed to uh-huh or hu-huh

    9     because sometimes those types of responses can be

   10     hard to decipher.       And we want to make sure for

   11     your benefit and ours, there's a clean, clear

   12     record. Does that make sense?

   13           A     Yes.

   14           Q     And we'll try not to talk over each

   15     other today.      So, we'll ask you to try to let us

   16     make sure we get our question out before you start

   17     answering.     You might see me hold my hands up like

   18     this if I feel you're starting to interject before

   19     I've finished my question just to make sure you

   20     understand I'm still trying to get the question

   21     out before I want you to start trying to answer.

   22                 Because testimony is occurring remotely,

   23     we're not all in the same room today. However,

   24     this testimony does remain a confidential, non

   25     public event.      No other individual should be

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 15 of 163 PageID #: 347
                                                                    Page 16
    1     participating or observing today's testimony other

    2     than the SEC staff, the court reporter, the

    3     witness and witness counsel.

    4                 Mr. Pagliara, are you alone in the room

    5     from which you are participating today?

    6           A     Yes.

    7           Q     Is anybody else nearby who is listening?

    8           A     No.

    9           Q     Mr. Pagliara, do you promise that during

   10     today's testimony you will refrain from making any

   11     recordings of the testimony?

   12           A     Yes.

   13           Q     And do you promise you will refrain

   14     today from taking any screen shots of the screen

   15     that we are using?

   16           A     Why would I?       If you're showing me an

   17     exhibit -- I guess, no, I've already got the

   18     exhibit.    So, no.     I -- yes, I will refrain from

   19     doing that.     I don't know that I would do it

   20     anyway, but --

   21           Q     Understood.

   22                 MR. BASINGER:       Mr. Bulso, are you making

   23     any audio or video recording of today's testimony?

   24                 MR. BULSO:      Brian, this is Gino. There's

   25     nobody here.      I'm not making any screen shots.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 16 of 163 PageID #: 348
                                                                    Page 17
    1     I've got no plans to do that.           We're not recording

    2     anything.     We're proceeding today the same way we

    3     did yesterday.

    4                 MR. BASINGER:       Thank you.

    5           Q     During the course of the proceeding

    6     today we're going to ask you, Mr. Pagliara,

    7     questions about things that happened or may have

    8     happened in the past.        Obviously time has gone by

    9     since those events and you may have a better

   10     recollection of some events than others.              We do

   11     want to hear about all of your recollections today

   12     though.    So, if some thing is 100 percent certain,

   13     feel free to make that clear to us that you

   14     remember something clearly.          And if something is

   15     less clear and you have a hazy recollection, feel

   16     free to make clear that the recollection is hazy

   17     or less than certain.        Does that make sense?

   18           A     Yes.

   19           Q     I also want to make clear for the

   20     record, and I'll repeat this today if needed,

   21     we're not asking for information from you that's

   22     protected by the attorney-client privilege or

   23     attorney work product doctrine.           Do you understand

   24     this?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 17 of 163 PageID #: 349
                                                                    Page 18
    1           Q     Do you have any questions for us about

    2     these preliminary matters?

    3           A     No.

    4           Q     Apart from communicating with Mr. Bulso

    5     as your counsel, have you told anybody else about

    6     the fact that you received a testimony subpoena

    7     from the SEC in this investigation?

    8           A     Yes.

    9           Q     Who else have you told?

   10           A     People on my staff.

   11           Q     Can you name anybody specifically that

   12     you have told?

   13           A     Phoebe Venable, Ryan Hitt, Allen Boland,

   14     Traci Olive, those -- Stacy Yancy.

   15           Q     What was the last name again?

   16           A     Yancy, Y-A-N-C-Y.        They have all been

   17     involved in gathering material related to the

   18     subpoena and the investigation.

   19           Q     And I'm just asking you to repeat the

   20     name of the last person just because I couldn't

   21     hear it very well, the full name.

   22           A     Stacy Yancy, Y-A-N-C-Y.

   23           Q     And is Stacy spelled with a C-Y, a C-I

   24     or something else?

   25           A     C-Y.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 18 of 163 PageID #: 350
                                                                    Page 19
    1           Q     Okay.     So, S-T-A-C-Y?

    2           A     Yes.

    3           Q     Did any of those individuals help you

    4     prepare to give testimony today?

    5           A     No.

    6           Q     I'm going to now display Exhibit 21

    7     which is a background questionnaire.             You may --

    8     do you have paper copies of some of the exhibits

    9     in front of you, Mr. Pagliara?

   10           A     No.

   11           Q     Okay.     So, we're going to be showing you

   12     today everything via the screen; is that correct?

   13           A     Yes.

   14           Q     Okay.     Can you see Exhibit 21 at this

   15     point?

   16           A     Yes.

   17           Q     Okay.     I'm going to -- you'll see it's

   18     marked at the bottom already as CAP Exhibit 21.

   19     I'm going to zoom in a little make it a little bit

   20     bigger.

   21                 Can you identify what Exhibit 21 is?

   22           A     The background questionnaire that I've

   23     prepared prior to this deposition.

   24           Q     And are its contents accurate?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 19 of 163 PageID #: 351
                                                                    Page 20
    1           Q     Okay.     We're going to go over some of

    2     the portions of it now verbally.            So, it's going

    3     to be a little bit redundant since you've already

    4     filled this out, but I'm going to advance to the

    5     page where your educational background is

    6     contained, but if you could go ahead and start

    7     with anything after high school telling us about

    8     your educational background in terms of degrees

    9     you've received, where you've studied starting

   10     from furthest back in history to the most current.

   11           A     Can you repeat that question?

   12           Q     Sure.     If you could just tell us your

   13     education background in sequential order.

   14           A     In sequential order starting from high

   15     school to the present?

   16           Q     No, you can skip high school.            You can

   17     skip high school.       You can start after high

   18     school?

   19           A     I have an undergraduate degree in

   20     philosophy from St. Louis University and a law

   21     degree from St. Louis University and attended

   22     various different institutes as part of my

   23     training in the industry.

   24           Q     And have you ever practiced as an

   25     attorney?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 20 of 163 PageID #: 352
                                                                    Page 21
    1           A     I've done expert witness testimony and

    2     some minor things back in early part of my career.

    3           Q     After you graduated from law school did

    4     you sit for a bar exam?

    5           A     Yes.

    6           Q     And did you pass?

    7           A     Yes.

    8           Q     Have you been sworn in to any state bars

    9     before?

   10           A     Yes.

   11           Q     Which ones?

   12           A     In Tennessee.       I'm a member of the

   13     Tennessee Bar Association.

   14           Q     You're currently an active member?

   15           A     Actively inactive.        I don't practice

   16     law, but I have that designation.

   17           Q     So, are you a dues paying member who has

   18     an inactive status?

   19           A     That's how I'd characterize it, yes.

   20           Q     Okay.     So, you do not currently practice

   21     law for any clients, correct?

   22           A     That's correct.

   23           Q     Okay.     Do you have any other

   24     professional licenses besides your attorneys

   25     license?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 21 of 163 PageID #: 353
                                                                    Page 22
    1           A     No.

    2           Q     Let me rephrase maybe.

    3                 Do you have any securities related

    4     designations or licenses?

    5           A     I've got -- the only designation I still

    6     have is Series 65.       I have no FINRA licenses.

    7     Those were all terminated when we closed our

    8     broker-dealer.      There may be one or two other

    9     supervisory designations with the SEC.             I don't

   10     believe so.

   11           Q     Do you think your FINRA Series 65 is

   12     still active?

   13           A     No.

   14           Q     But you think -- you know you've held 65

   15     in the past?

   16           A     I did, yes.

   17           Q     Okay.     And just for the record, when you

   18     say FINRA, you're talking about the Financial

   19     Industry Regulatory Authority?

   20           A     Yes.

   21           Q     Okay.     I'll try to spell out acronyms

   22     today if you or I or anyone else uses them without

   23     first introducing what they stand for.

   24                 Now, I'd like to just talk about your

   25     employment history.        What is your -- I'll advance

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 22 of 163 PageID #: 354
                                                                    Page 23
    1     to that section of the document, but if you could

    2     tell us, after you left law school what was your

    3     first job after law school?

    4           A     I was actually employed while I was in

    5     law school and that employment extended to after I

    6     graduated from law school.          It's Edward Jones and

    7     Company, St. Louis, Missouri.

    8           Q     What was your initial position at Edward

    9     Jones when you started there?

   10           A     I was an intern.        I wrote the Series 7

   11     training program that they used for licensing

   12     their representatives.

   13           Q     And so that was the training program

   14     used for new representatives that were being

   15     trained to join Edward Jones?

   16           A     Yeah, that were taking Series 7.

   17           Q     What -- what specifically were the types

   18     of training materials you were preparing?

   19           A     It was all the preparation for the

   20     Series 7 examination.

   21           Q     So, they were examination preparation

   22     materials?

   23           A     Yes, sir.

   24           Q     What else did you do in that position

   25     when you were there?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 23 of 163 PageID #: 355
                                                                    Page 24
    1           A     After I completed my assignment with

    2     preparing the Series 7 program I was part of a

    3     team with a -- a partner that created their

    4     financial planning department.

    5           Q     And was that the full scope of what you

    6     did in that role?

    7           A     Yes.    And I had various different

    8     assignments that they would give me everything

    9     from evaluating leases on buildings that they were

   10     acquiring to working with representatives and

   11     helping them establish goals and objectives for

   12     their clients.

   13           Q     I was going to ask just a quick

   14     technological question.         On your view on your

   15     screen are the video feeds of us at the top or the

   16     bottom?

   17           A     At the very top.

   18           Q     Okay.     I just wanted to make sure

   19     they're towards the top.         I found for everybody

   20     it's easier for us to see folks if they're looking

   21     at the video if it's up toward the top of the

   22     screen and closer towards the cameras.

   23           A     No.     My view right now is right on your

   24     document.

   25           Q     Okay.     So, if you could tell us what --

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 24 of 163 PageID #: 356
                                                                    Page 25
    1     did you hold any other positions while you were at

    2     Edward Jones?

    3           A     I took Series 7 and actually started

    4     working with clients as well while I was there.

    5           Q     So, maybe what would help me is to back

    6     up a little and talk about the chronology.

    7                 If I direct your attention to Exhibit 21

    8     and I go back a couple of pages, I think we saw

    9     that you were in law school from '79 to '83 and I

   10     just wondered, when we go back to the Edward Jones

   11     job description, it lists the position of limited

   12     partner from 1980 to '89, but did you start

   13     working there in your initial role working on

   14     preparing the Series 7 exam prep materials earlier

   15     than 1980?

   16           A     No.    No.   It was in my second year of

   17     law school.     I was going to join the MBA program.

   18           Q     So, limited partner was -- was limited

   19     partner a position that you later had after you

   20     joined?

   21           A     That was the last title that I held

   22     before I left the firm in 1989.

   23           Q     Okay.     I just wanted to clarify when you

   24     held that position, okay.

   25                 So, when do you -- what year do you

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 25 of 163 PageID #: 357
                                                                    Page 26
    1     think you started actually seeing clients while

    2     you were at Edward Jones?

    3           A     After I passed the Series 7.           I think it

    4     may have been in early 1981.

    5           Q     And tell us about the types of clients

    6     that you served in that role?

    7           A     Mainly retirees, people working on

    8     pensions -- with pensions.          It was part of, you

    9     know, the process of Edward Jones to understand

   10     those clients.

   11           Q     At that time period around 1981 do you

   12     recall approximately in terms of a ballpark range

   13     how many clients you were serving directly?

   14           A     No, I don't.       It was under -- under

   15     five.

   16           Q     Did that grow over time?

   17           A     Yes.

   18           Q     Tell us about how your client base grew

   19     over time at Edward Jones.

   20           A     Well, I left the home office in 1982 and

   21     moved to Franklin, Tennessee to open the Franklin,

   22     Tennessee office of Edward Jones.

   23           Q     Were you the initial staff member to do

   24     that?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 26 of 163 PageID #: 358
                                                                    Page 27
    1           Q     Did anybody else go with you?

    2           A     No.

    3           Q     How long did you work in that position

    4     in Franklin, Tennessee as the sole person in the

    5     office?

    6           A     In 1982 to -- or 1983 'til 1989.

    7           Q     So, you were the only registered

    8     representative working in that office during that

    9     time period?

   10           A     Yes.

   11           Q     Did you have any support staff working

   12     with you in the office physically?

   13           A     About six months after I established the

   14     office I did, yes.

   15           Q     Okay.     But were there ever any other

   16     advisory representatives that came and worked out

   17     of that office with you?

   18           A     No.

   19           Q     At that point once you were in that

   20     office is that when you had the title of limited

   21     partner?

   22           A     I became a limited partner I believe in

   23     either 1986 or 1987.

   24           Q     Okay.     And did that change, the -- the

   25     nature of your job, once you became a limited

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 27 of 163 PageID #: 359
                                                                    Page 28
    1     partner in terms of your responsibilities and your

    2     role at Edward Jones?

    3           A     No.    It was an acknowledgment of some of

    4     the responsibilities that they gave me.              I was

    5     involved -- continued my involvement in the

    6     training process and actually, you know, hired

    7     representatives for them.

    8           Q     Did you continue to serve mostly retiree

    9     clients?

   10           A     Yes.

   11           Q     What types of -- I guess, what were

   12     the -- as far as you recall, the clients you

   13     served at that time period, what were their usual

   14     investment objectives?

   15           A     It was -- you know, they were equity

   16     income.    They needed growth and income.            Some of

   17     them needed some growth.         It was a broad range of

   18     objectives.     Every client was different.

   19           Q     In serving your Edward Jones clients,

   20     how did you generally make investment decisions

   21     for them?

   22           A     Based upon the feedback that they gave

   23     me about what their goals and objectives were and

   24     uniqueness of their situation.

   25           Q     Were most of those clients in

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 28 of 163 PageID #: 360
                                                                    Page 29
    1     discretionary accounts?

    2           A     No.     There were no discretionary

    3     accounts in that -- during that time period.

    4           Q     Well, let me actually back up and ask

    5     you a couple of questions.

    6                 Were you serving as both an advisory

    7     representative to these clients as well as a

    8     registered representative?

    9           A     No.     No.   It was not an advisory

   10     relationship.      It was purely brokerage.

   11           Q     Okay.     I should have asked that first, I

   12     apologize.

   13                 So, this was -- your time period through

   14     1989 at Edward Jones is purely brokerage

   15     customers?

   16           A     Yes.

   17           Q     Okay.     And why did you leave Edward --

   18           A     Exclusively brokerage.

   19           Q     Why did you leave Edward Jones?

   20           A     I was working with higher net worth

   21     clients than what they were typically comfortable

   22     with working on and I had a -- a great business

   23     opportunity to join Hilliard Lyons.

   24           Q     And where was that?         Was that also

   25     joining them by staying in Franklin?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 29 of 163 PageID #: 361
                                                                    Page 30
    1           A     Both Franklin and Nashville.           The firm

    2     was headquartered in Louisville, Kentucky.

    3                 MR. BASINGER:       I'll note for the record,

    4     I've advanced Exhibit 21 to page ten to reflect

    5     the page where Mr. Pagliara describe his time at

    6     Hilliard Lyons, which is, H-I-L-L-I-A-R-D,

    7     L-Y-O-N-S.

    8           Q     Mr. Pagliara, can you define the title

    9     that you've listed for us on page ten which looks

   10     like an acronym for your job there?

   11           A     My last position was senior vice

   12     president.

   13           Q     What was your first position when you

   14     joined Hilliard Lyons?

   15           A     Vice president.        Vice president branch

   16     manager.

   17           Q     Tell us about your first position at

   18     Hilliard Lyons and whether you were serving

   19     clients in that role.

   20           A     I opened an office in Franklin for

   21     Hilliard Lyons and I took over the management of

   22     their office in Nashville.          So, I was in a dual

   23     role of branch management and the -- you know,

   24     client -- and servicing clients at the same time.

   25           Q     Did that branch offer both advisory and

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 30 of 163 PageID #: 362
                                                                     Page 31
    1     brokerage services?

    2           A     No.

    3           Q     What services did it offer?

    4           A     Just brokerage.        We had a trust company

    5     that was separate from the -- the firm.              It was

    6     set up as a separate entity, but we were able to

    7     offer trust services apart from the brokerage

    8     side.

    9           Q     And you remained at Hilliard Lyons until

   10     the year 2000?

   11           A     Yes.

   12           Q     While you were at Hilliard Lyons did you

   13     ever provide advisory services to customers?

   14           A     Not that I was compensated for.            I

   15     always viewed what I was doing was advisory

   16     service, but we weren't compensated that way.

   17           Q     Well, let me rephrase.

   18                 Were you -- you were acting as a

   19     registered representative of Hilliard Lyons,

   20     correct?

   21           A     Yes.

   22           Q     Were you also registered as an

   23     associated person of any advisory service offered

   24     through Hilliard Lyons?

   25           A     No.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 31 of 163 PageID #: 363
                                                                    Page 32
    1           Q     Okay.     So, Hilliard Lyons was not acting

    2     as an investment adviser in terms of the branch

    3     where you were working?

    4           A     No.

    5           Q     Was your first position working as an

    6     associated person of an investment advisor with

    7     CapWealth Advisors, LLC?

    8           A     I don't remember the exact timing.             I

    9     may have taken 65 towards the very last part of my

   10     career at Hilliard Lyons.          I'm not -- I don't

   11     recall, but somewhere between 19 -- say 1999 and

   12     2000 that's where it started.

   13           Q     Tell us about -- did you go directly

   14     from Hilliard Lyons to working at CapWealth?

   15           A     I actually worked at -- I was part of --

   16     it was called CAP Trust, LLC.           They were the

   17     umbrella organization that handled all of the

   18     advisory work that we did.

   19           Q     And let me jump in real quick.            So, is

   20     that name is that CAP Trust, C-A-P, T-R-U-S-T?

   21           A     Yes, LLC.

   22           Q     Okay.     Go ahead and continue describing

   23     what CAP Trust, LLC is.

   24           A     It was a very short-natured -- it was a

   25     venture of IJL Wachovia that provided a platform

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 32 of 163 PageID #: 364
                                                                    Page 33
    1     that allowed us to run our businesses

    2     independently with the umbrella of them providing

    3     regulatory and compliance and all those different

    4     services.

    5           Q     Did that end up becoming CapWealth, LLC?

    6           A     Eventually the CAP Trust, LLC went out

    7     of business with the merger of IJ -- they -- they

    8     merged it into Wachovia and First Union.              So, it

    9     ceased to exist in the format that it was when I

   10     joined them in, I believe, it was February of

   11     2000. And so, after it merged into the entity of

   12     First Union and Wachovia I transferred the

   13     regulatory burden of whatever, you know, and the

   14     clearing and all of that to NBC Securities.

   15           Q     So, let's back up a little bit just to

   16     kind of work through the chronology of your

   17     employment.

   18                 Were you recruited by someone in

   19     particular to go to CAP Trust?

   20           A     I was actively seeking employment away

   21     from Hilliard Lyons following their merger with

   22     PNC Bank throughout 1999.          And so, I -- I actively

   23     persuade CAP Trust and a number of opportunities,

   24     evaluated all of them in the Fall of 1999 and then

   25     joined CAP Trust in, I believe, it was February of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 33 of 163 PageID #: 365
                                                                    Page 34
    1     2000.

    2           Q     I think just for the record you said you

    3     were evaluating the options in 1989.             Did you mean

    4     1999?

    5           A     1999, that's correct.

    6           Q     Sure.     So, how did -- how did CapWealth

    7     Advisors come to exist?

    8           A     After the experience with CAP Trust in

    9     2000, the short nature of that, then I chose to go

   10     to NBC Securities, but still operated as -- as

   11     CapWealth Advisors.        The NBC Securities did a

   12     merger with RBC Securities and they were

   13     attempting to change our business model again

   14     and -- and -- and put us into the RBC platform.

   15     And so, it was at that point that we established

   16     our own broker-dealer and our own registered --

   17     independent registered investment advisory

   18     organization.

   19           Q     And what were the names -- I asked, what

   20     were the names of those entities?

   21           A     CapWealth Investment Services and

   22     CapWealth Advisors.

   23           Q     So, CapWealth Investment Services or

   24     CWIS, that was the broker-dealer, correct?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 34 of 163 PageID #: 366
                                                                    Page 35
    1            Q    And then CapWealth Advisors, LLC is the

    2     advisory firm?

    3            A    Yes.

    4            Q    And were you both a registered

    5     representative of CWIS and an associated person of

    6     CapWealth Advisors, LLC?

    7            A    Yes.

    8            Q    When those were formed did you do that

    9     on your own or was there any other owner or

   10     business, you know, partner that was participating

   11     in that -- formation of those two entities?

   12            A    It was just me.

   13            Q    So when CapWealth Advisors and CWIS were

   14     initially --

   15                 (Reporter asks for clarification.)

   16            A    I was 100 percent owner of both CWIS and

   17     CWA.   There were no partners in those instances.

   18            Q    And that was going to be my next

   19     question about ownership percentages.             So that

   20     answered my next question.

   21                 Did the ownership -- had the ownership

   22     for CapWealth Advisors changed over time?

   23            A    We now have a holding company with

   24     CapWealth Group and I have a profit interest

   25     partnership in which I have made grants of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 35 of 163 PageID #: 367
                                                                    Page 36
    1     ownership in the parent company to various members

    2     of my team. So, they're on a schedule to vest in

    3     the grants that I've given them over a ten-year

    4     time and it's part of a plan of succession.               So

    5     that after I retire I will have transferred the

    6     ownership of the firm to them.

    7           Q     How much ownership do you have today in

    8     CapWealth Group, LLC?

    9           A     It would be over 80 percent.

   10           Q     And what year would you anticipate

   11     having fully transferred all of the ownership away

   12     from yourself to others?

   13           A     I don't know.       I haven't put that on a

   14     schedule yet.

   15           Q     The vesting though of ownership stakes

   16     to some degree has started already in other people

   17     though?

   18           A     Yes.

   19           Q     Can you run through, as far as you best

   20     recall, who owns the other 20 percent of CapWealth

   21     Group as of today?

   22           A     Phoebe Venable owns 15 percent and she

   23     was just granted five.         Her vesting to five years

   24     into a ten-year vesting schedule.

   25           Q     Let me jump in real quick though. She

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 36 of 163 PageID #: 368
                                                                    Page 37
    1     currently has five percent that has vested, but it

    2     will continue to increase over time?

    3           A     It will increase over time.

    4           Q     And as you go through her answer -- go

    5     ahead.

    6           A     I was going to say, I don't want to

    7     speculate on that.       We've got a detailed schedule

    8     of each one of the -- the people that have

    9     ownership and their vesting schedule.             The vesting

   10     schedule is -- there's no vesting for three years

   11     and then it starts.        And so, if you were going to

   12     ask me specific questions about the ownership, I

   13     would rather just submit those documents to you on

   14     a supplemental basis because I don't -- all I'm

   15     going to be doing is guessing and I'll be wrong.

   16           Q     Understood.

   17           A     I can -- I can -- I can tell you who has

   18     some interest.      I cannot tell you what their

   19     vested interest is at this point.            And I can

   20     approximate it if that would be helpful.

   21           Q     So, we're only asking you today to tell

   22     us what you do recall.         And if something is not

   23     certain, just let us know that.           The best thing --

   24     we will ask Mr. Bulso -- through Mr. Bulso for a

   25     copy of that vesting schedule, but why don't you

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 37 of 163 PageID #: 369
                                                                    Page 38
    1     go ahead now and just, as far as you can best

    2     recall, tell us who the other individuals are that

    3     have a ownership stake in CapWealth Group.               And if

    4     you could identify what their work roles are if

    5     they also work for some part of CapWealth Group,

    6     such as -- starting with Ms. Venable.             If you can

    7     identify what their current roles are.

    8           A     Phoebe Venable has approximately five

    9     percent -- 15 percent interest in the firm.               She

   10     is chief executive officer.          Ryan Hitt owns one

   11     percent -- has a one percent interest in the firm

   12     and he is chief technology officer and compliance

   13     officer -- executive vice president, chief

   14     technology and compliance officer.            Traci Olive is

   15     executive vice president and head of client

   16     services.     She has a one-and-a-half percent

   17     interest.

   18                 Jennifer Pagliara is an executive vice

   19     president and client services representative. She

   20     has a five percent interest.          Travis Pagliara, a

   21     trust that I own, has a -- Travis Pagliara is the

   22     beneficial -- has a beneficial interest in has a

   23     three percent interest in the firm.            And best of

   24     my recollection, that's the ownership structure of

   25     the firm.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 38 of 163 PageID #: 370
                                                                    Page 39
    1           Q     Is Travis Pagliara a relative of yours?

    2           A     He's my son.

    3           Q     Does Travis Pagliara work in any way

    4     with CapWealth Group or CapWealth Advisors?

    5           A     Not presently.

    6           Q     Did he in the past?

    7           A     I employ him as a consultant from time

    8     to time to help me evaluated on some very complex

    9     medical drug situations and companies that we were

   10     evaluating.     Travis is a doctor, an MD, a surgeon,

   11     who has a biomedical engineering degree, a math

   12     degree, masters degree in finance.            And his

   13     insight on some of the assignments I gave him and

   14     helping me evaluate drug protocols and things like

   15     that were helpful, but he's employed full-time now

   16     as a surgeon and is not employed by us.

   17           Q     So, he does not currently work in the

   18     securities industry?

   19           A     No.    He's never worked in the securities

   20     industry.

   21           Q     Okay.     What positions do you currently

   22     hold yourself at CapWealth Advisors?

   23           A     I am chairman and chief investment

   24     officer.

   25           Q     During your time at CapWealth -- I'm

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 39 of 163 PageID #: 371
                                                                    Page 40
    1     sorry, go ahead.

    2           A     And I work individually with clients,

    3     directly with clients.

    4           Q     Understood.      Apart from those roles,

    5     have you ever held any other roles at CapWealth

    6     Advisors during your time working there?

    7           A     I think I've worn just about every hat

    8     in the organization at one point in time from

    9     compliance to -- virtually every -- every title.

   10     As the firm's grown, you know, I've hired people

   11     and designated them as being responsible for those

   12     particular aspects of -- of -- of operating the

   13     firm.

   14           Q     As far as you can recall, at what time

   15     period did you have a compliance role with

   16     CapWealth Advisors?

   17           A     I don't understand the question. Could

   18     you repeat it?

   19           Q     I can rephrase.

   20                 Was there a specific time period in

   21     terms of certain years where you were serving as a

   22     compliance officer for CapWealth Advisors?

   23           A     Well, initially I would have considered

   24     myself a compliance officer and I would have held

   25     that role and been involved in that role, I guess,

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 40 of 163 PageID #: 372
                                                                    Page 41
    1     since the -- the start of -- of the firm.

    2                  Now, the official designation of that

    3     role, the change probably occurred some time in --

    4     I don't remember exactly when I designated Phoebe

    5     chief executive officer, but, you know, we were

    6     both actively involved in that in our -- from 2015

    7     on -- I mean 2014 on.

    8           Q      Is it correct that Ms. Venable joined

    9     the firm around 2011?

   10           A     I don't remember, but I thought more

   11     recently.     I think that's probably accurate, but I

   12     don't remember the specific date she joined the

   13     firm.

   14           Q     Did you assume the chief compliance role

   15     for CapWealth Advisors from 2000 until Ms. Venable

   16     arrived around 2011?

   17           A     Well, I -- I had Scott Roland -- by 2011

   18     Scott Roland was the chief compliance officer of

   19     CapWealth.     And so, Ms. Venable didn't have

   20     anything to do with compliance when she first

   21     joined the firm.       Her role was to -- was to assist

   22     me with client services and working with clients

   23     to handle the overflow peak in service and meet

   24     with clients.

   25           Q     And did Scott Roland join prior to Ms.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 41 of 163 PageID #: 373
                                                                    Page 42
    1     Venable?

    2           A     Yes.

    3           Q     Do you recall approximately what years

    4     Scott Roland joined the firm?

    5           A     I believe he went on payroll in 2008.

    6           Q     Was there ever a formal compliance

    7     officer at the firm before Mr. Roland arrived?

    8           A     No, that was handled by the -- by NBC

    9     Securities and -- and CAP Trust prior to that.

   10     The official designation of a compliance officer

   11     occurred when we set up CWIS and CWA some time in

   12     I think it was 2009-2010.          I don't recall the

   13     exact date.

   14           Q     Okay.     How many clients do you directly

   15     serve today?

   16           A     You know, at some point in time I worked

   17     with all of them.       I work with the advisors and

   18     helping them.      I would say that as far as just

   19     direct responsibility where, you know, I interface

   20     recently with the client it's probably 30

   21     families -- 30 to 50 families.

   22           Q     30 to 50 families today?

   23           A     Yes.

   24           Q     And the firm has about how many clients

   25     overall today in terms of advisory clients?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 42 of 163 PageID #: 374
                                                                    Page 43
    1           A     We look at it as families and, you know,

    2     at least somewhere around 600 families.

    3           Q     And do most of those families have more

    4     than one account?

    5           A     Yes.

    6           Q     So, I think on the most recent Form ADV

    7     for the firm I've seen there's over 1,000 clients

    8     reported.     Does that mean there's more than 1,000

    9     client accounts?

   10           A     Yeah, there's more than 1,000 client

   11     accounts.

   12           Q     Are most of your clients that you serve

   13     discretionary accounts?

   14           A     Yes.

   15           Q     Would you characterize the number of

   16     advisory accounts that you serve which are

   17     discretionary as being higher than 90 percent

   18     discretionary?

   19           A     Yes.

   20           Q     Has that been consistent since 2009?

   21           A     Yes.

   22           Q     And I -- I say 2009 because that was I

   23     think the year that CWIS was created as the

   24     affiliated broker-dealer, correct?

   25           A     Yes.    And CWA was created during the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 43 of 163 PageID #: 375
                                                                    Page 44
    1     same time period simultaneously.

    2           Q     Tell us about the mix of clients that

    3     you serve in terms of their objectives and

    4     whatever mix of objectives you generally deal with

    5     for those clients.

    6           A     Could you be more specific on the

    7     question?

    8           Q     Sure.     I mean, before we were talking

    9     about your clients in your prior position.               Are

   10     you continuing to serve mostly retirees or is

   11     there a different mix of clients that you now

   12     serve at CapWealth Advisors?

   13           A     You know, I have people that are retired

   14     and that doesn't, you know, typically designate

   15     someone that's over the age of 65.            I've got

   16     people that have sold businesses that are retired

   17     can be as young as 35.         I've got entertainers that

   18     are working, but essentially retired and living

   19     off of assets they've accumulated.

   20                 I have clients that are actively

   21     planning for retirement and saving money.              I've

   22     got clients that are inheriting wealth.              I've got

   23     clients that are actively working that we help

   24     them manage their 401Ks.         So, we've got, you know,

   25     a broad range of services.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 44 of 163 PageID #: 376
                                                                    Page 45
    1                 You know, I -- we work with the children

    2     of clients that are in their 20s and 30s helping

    3     them with their objectives.          So, it's a -- it's a

    4     very broad range of -- of objectives and clients

    5     that we work with.

    6           Q     And that's what I'm trying to tease out

    7     is just to learn a little bit more about the types

    8     of clients and the ones you serve directly. So,

    9     I'll just -- I'll say, it's my understanding the

   10     firm does have high net worth clients, but also

   11     other types of clients such as you just described

   12     including children of high net worth clients that

   13     might have smaller accounts; is that correct?

   14           A     Yes.

   15           Q     Do you tend to -- with the clients you

   16     directly serve and advise, do you tend to mostly

   17     work with only high net worth clients?

   18           A     Yes, but we probably should define what

   19     you mean by high net worth before we go any

   20     further.    How do you define that?

   21           Q     Well, what -- what would you define as a

   22     higher net worth client yourself?

   23           A     Over 15 million.

   24           Q     Would you characterize most of the

   25     advisory clients you directly serve as having more

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 45 of 163 PageID #: 377
                                                                     Page 46
    1     than 15 million in assets at CapWealth Advisors?

    2           A     The clients that I work with, yes.

    3           Q     Most of them would fall into that

    4     category?

    5           A     Yes.

    6           Q     Do you, however, also serve any of their

    7     client -- any of their children with smaller

    8     accounts as well?

    9           A     Yes.

   10           Q     Does CapWealth -- well, let me rephrase

   11     the question.

   12                 Who's the CapWealth current

   13     broker-dealer that's used for advisory clients

   14     accounts?

   15           A     We don't have a broker-dealer.            We

   16     switched -- we custody at Charles Schwab in their

   17     RIA program.

   18           Q     So, there's -- there's not any

   19     affiliated broker-dealer today, correct?

   20           A     No, there's no affiliated broker-dealer.

   21           Q     CWIS ended operations in the past,

   22     correct?

   23           A     Yes.

   24           Q     When was that?

   25           A     It officially closed I believe in June

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 46 of 163 PageID #: 378
                                                                    Page 47
    1     of 2018.    We submitted the form to shut it down,

    2     you know, earlier than that, but it effectively

    3     was shut down completely and everybody's

    4     registration terminated with FINRA I believe in

    5     June of 2018.

    6           Q     Did CWIS or CapWealth Advisors ever have

    7     any type of revenue sharing arrangement with any

    8     other broker-dealer?

    9           A     No.

   10           Q     I want to move on now to the topic of

   11     12b-1 fees.

   12                 Mr. Pagliara, do you know what 12b-1

   13     fees are?

   14           A     Yes.

   15           Q     What do you understand 12b-1 fees to be?

   16           A     From a historical perspective or -- or

   17     just -- you know, I can give you a historical

   18     perspective of how they started in the industry --

   19           Q     No.    No.   No.

   20           A     -- if that makes sense.

   21           Q     We'll start simple.         What do you

   22     understand them to be in terms of today?

   23           A     They are reimbursement by the mutual

   24     fund companies for services that were performed in

   25     an advisory and administrative role in helping

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 47 of 163 PageID #: 379
                                                                    Page 48
    1     them assist their clients with their goals and

    2     objectives.

    3           Q     In other words, does that mean they are

    4     generated by purchases of mutual fund shares?

    5           A     They can be, but they -- that's one way

    6     of -- of generating a 12b-1 fee.

    7           Q     And is it your understanding do they

    8     continue to be incurred as an individual or entity

    9     holds mutual fund shares?

   10           A     It depends on the class of shares,

   11     but -- but yes.       So, if they're in a class of

   12     shares that there's a 12b-1 fee, yes.

   13           Q     So you understand that a fund can have

   14     multiple share classes, correct?

   15           A     Yes.

   16           Q     And you understand that some share

   17     classes of a fund may charge 12b-1 fees while

   18     other shares classes of a fund may not?

   19           A     Yes.

   20           Q     How long have you had that understanding

   21     about the distinction of mutual fund share

   22     classes?

   23           A     I don't know, since 1986, 1987 when

   24     12b-1 fees were created.

   25           Q     So, 12b-1 fees were something that you

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 48 of 163 PageID #: 380
                                                                    Page 49
    1     became familiar with while you were working at

    2     Edward Jones?

    3           A     Yes.

    4           Q     Did you ever receive 12b-1 fees when you

    5     were working as a registered representative at

    6     Edward Jones?

    7           A     I believe they were just starting when I

    8     left maybe in 1989.

    9           Q     And what -- so, did you ever receive

   10     12b-1 fees while you were working at Hilliard

   11     Lyons?

   12           A     I believe so, yes.

   13           Q     And have you received them while working

   14     through CapWealth when CWIS was in existence?

   15           A     Yes.

   16           Q     Do you understand that 12b-1 fees

   17     typically have a range in terms of the amount of

   18     basis points that they cost a client?

   19           A     As they've evolved, yes.

   20           Q     And what do you understand the usual

   21     or -- or ordinary range of 12b-1 fees to be

   22     approximately?

   23           A     I don't know now because we have -- you

   24     know, we terminated that part of our business in

   25     June of 2018 and we don't -- you know, we don't

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 49 of 163 PageID #: 381
                                                                    Page 50
    1     own share classes of 12b-1 fees.

    2           Q     When CWIS came into existence in 2009

    3     did it start receiving 12b-1 fees through client

    4     investments in mutual fund share classes at that

    5     time?

    6           A     Yes.

    7           Q     And did that continue until CWIS ceased

    8     operations in 2018?

    9           A     Yes.

   10           Q     Did the firm -- did CWIS between 2015 to

   11     2017 typically bring in around $200,000.00 or so

   12     annually in 12b-1 fees?

   13           A     I don't recall that number -- the exact

   14     number.

   15           Q     Does that number sound like that would

   16     be within the realm of the approximate amount of

   17     12b-1 fees that you recall coming in through CWIS

   18     in 2015 to 2017?

   19           A     It may have been accurate in the front

   20     part of that date range, but, you know, it was

   21     tailing off significantly I think towards the end.

   22           Q     Walk us through, for 12b-1 fees that

   23     came in through a CapWealth advisory client's

   24     investment, how those 12b-1 fees were received as

   25     compensation by CWIS and/or any registered

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 50 of 163 PageID #: 382
                                                                    Page 51
    1     representatives of CWIS such as yourself.

    2                 And let me -- and what I can do to

    3     clarify the question is, did you personally

    4     receive a portion of the 12b-1 fees and did CWIS

    5     retain and keep any portion of the 12b-1 fees?

    6           A     Well, any of the 12b-1 fees that were

    7     collected in CWIS were -- were paid -- they were

    8     designated as revenue and -- and they were paid to

    9     us from CWIS.

   10           Q     Well, that's what I'm trying to

   11     understand.     So, who were the registered

   12     representatives that would have been receiving the

   13     12b-1 fees as compensation at CWIS?

   14           A     It would have been me, Tim Murphy and

   15     Mark Willoughby.

   16           Q     And is there a distinction in terms of

   17     the amount of the 12b-1 fee compensation that Mr.

   18     Murphy, Mr. Willoughby or you received depending

   19     on whose client was generating the 12b-1 fee?

   20           A     It would have been they came in in a

   21     lump sum and they were designated to the rep that

   22     owned -- that had the -- the funds in their

   23     particular client base.

   24           Q     For example, for Mr. Murphy, did he get

   25     100 percent of the 12b-1 fees that came in from

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 51 of 163 PageID #: 383
                                                                    Page 52
    1     his client investments?

    2           A     Yes.    Well, subject to whatever revenue

    3     sharing arrangement existed for his portion of the

    4     expenses related to occupancy and other things

    5     with CWIS, yes.

    6           Q     So, there was an arrangement between Mr.

    7     Murphy and CWIS?

    8           A     I don't remember if it was directly

    9     between Mr. Murphy and CWIS.          It was -- it was

   10     related to the total revenue that he generated

   11     from CWIS and CWA.

   12           Q     And I'm not trying to ask any trick

   13     questions here.       I'm just trying to understand as

   14     best you recall how the 12b-1 fee came in as

   15     compensation through CWIS and who ultimately

   16     received any portions of those dollars from 12b-1

   17     fees.

   18                 So, how about we start with just talking

   19     about 12b-1 fees that you ended up receiving.               Did

   20     you receive any of them specifically as

   21     compensation that you personally took home?

   22           A     My compensation was from my clients and

   23     the profitability of the firm.           So, yes.

   24           Q     So, walk us through if a 12b-1 fee came

   25     in from a client's investment -- an advisory

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 52 of 163 PageID #: 384
                                                                    Page 53
    1     client's investment, but who had a brokerage

    2     account through CWIS, where did that 12b-1 money

    3     go to? Would it come in from the fund to CWIS and

    4     then it would be split up in some way between you

    5     and CapWealth Investment Services?            Or how did it

    6     work out in terms of the flow of the 12b-1 fee

    7     money?

    8           A     It was paid to me subject to -- you

    9     know, as it was collected.

   10           Q     Okay.     Was any portion of the 12b-1 fees

   11     from your client account maintained by CapWealth

   12     Investment Services or CapWealth Group?

   13           A     Can you repeat that question?

   14           Q     Was any portion of the 12b-1 fees that

   15     was generated by your client's investments kept in

   16     any way by the firm as opposed to being paid out

   17     to you as compensation?

   18           A     Well, it would be like any dollar of

   19     revenue, a portion of it is always retained to

   20     cover expenses.

   21           Q     And how is that calculation determined

   22     in terms of how much is kept by the firm for

   23     expenses?

   24           A     Well, it was whatever net profits were

   25     after expenses was paid out to me.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 53 of 163 PageID #: 385
                                                                    Page 54
    1           Q     Okay.     So, there was no set amount in

    2     terms of a percentage that you were getting of

    3     12b-1 fees?     It was the left over net profit after

    4     expenses?

    5           A     Yes.

    6           Q     And did you personally receive money

    7     from CapWealth Group when -- in terms of

    8     compensation that was brought in and then figuring

    9     out net profit after expenses, was that through

   10     CapWealth Group that you received your

   11     compensation?

   12           A     All of my compensation was consolidated

   13     through CapWealth Group and paid to me.

   14           Q     That was my question.

   15           A     So, again -- okay, good.

   16           Q     Are you familiar though, as far as the

   17     other registered representatives, Mr. Murphy and

   18     Mr. Willoughby, was their compensation determined

   19     by some type of compensation grid?

   20           A     Repeat the question, please.

   21           Q     Was there a compensation grid that was

   22     used to determine how much compensation the other

   23     registered representatives, Mr. Willoughby and Mr.

   24     Murphy, received?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 54 of 163 PageID #: 386
                                                                    Page 55
    1           Q     Tell us about that compensation grid and

    2     how you understand that it worked.

    3           A     In a very general way, without having it

    4     in front of me, it was an attempt to -- a dollar

    5     of revenue that they generated would have costs

    6     associated with it.        We would deduct those costs,

    7     and not in a very specific way, but just as a

    8     percentage of revenue, and then they were paid the

    9     difference.

   10           Q     Okay.     And I understand you're saying

   11     you don't have the compensation grid in front of

   12     you, correct?

   13           A     That's right.

   14           Q     Okay.     So, we're going to -- we

   15     essentially already asked for it, but we'll make

   16     sure we follow-up to get that so we can,

   17     ourselves, look at it and we'll let you know if we

   18     have follow-up questions later.

   19                 Turning to your clients that you serve

   20     directly through CapWealth.          How did you choose

   21     mutual fund share classes for your clients?

   22           A     Now, initially in 2000 we chose F1

   23     shares, no commission, F1 shares for our clients.

   24           Q     And why -- why -- when you say F1

   25     shares, why were you choosing F1 shares?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 55 of 163 PageID #: 387
                                                                     Page 56
    1           A      The majority of our business was done

    2     with Capital Research and Management and American

    3     Funds and that's what they had designated

    4     available for advisory accounts.

    5           Q      And how did you understand that's what

    6     was available?

    7           A      That's all it was available.          If we

    8     wanted to provide our clients -- they were --

    9     initially they were, you know, low weight -- they

   10     had low weight A shares where you would just get a

   11     12b-1 fee.     And then they formally designated that

   12     with F1 shares where you were only compensated for

   13     the 25 basis point reimbursement for your help in

   14     administering the account.

   15           Q     And when you say you typically were

   16     choosing F1 shares, did you arrive at that

   17     decision yourself by looking at a prospectus for

   18     each fund or was there some other way that you

   19     actually chose the shares you recommended and

   20     chose for a client?

   21           A     Those were in the prospectus, yes.             I

   22     mean, by prospectus that's how they were

   23     designated. And we had -- the industry was going

   24     through changes.       I felt like the commission model

   25     was broken and the advisory model with the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 56 of 163 PageID #: 388
                                                                    Page 57
    1     collection of those servicing fees, as I believe

    2     they were at the time, was the -- was the future.

    3           Q     Well, when you say you believed the

    4     commission model was broken, what do you mean by

    5     that?

    6           A     Well, in -- in 1987 when 12b-1 fees were

    7     created, they were done at a tremendous amount of

    8     study with Peter Drucker who was the -- you know,

    9     widely regarded as one of the top management

   10     experts of our time and the Securities

   11     Administration Association.          And he -- he said you

   12     are paying clients -- clients are paying you for

   13     things that -- it's really not the value you add

   14     and it's not fair to them.

   15                 And so, the industry went from a model

   16     where mutual funds were eight-and-a-half to nine

   17     percent, they cut the commission to

   18     five-and-three-quarters percent, plus the 25 basis

   19     point trail.      By 2000 when I established

   20     CapWealth, you know, I didn't even think that was

   21     fair because what I was paying clients for, as Mr.

   22     Drucker had indicated in his analysis back in the

   23     late '80s, I was giving them advice.             I was paying

   24     them and the industry was -- the whole

   25     compensation in the industry was over

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 57 of 163 PageID #: 389
                                                                    Page 58
    1     transactions.

    2                 And, you know, as I discussed it with

    3     clients when I changed my business model in 2000,

    4     I said, you know, if I charge you a

    5     five-and-three-quarters percent commission that's

    6     like you paying the guy that cuts your grass five

    7     years in advance for the advice that he's going to

    8     provide you.       And so, I thought that the advisory

    9     business with that 12b-1 fee was a more equitable

   10     way of reflecting the value that I was adding to

   11     their, you know, goals and objectives and

   12     achieving and maintaining financial security and

   13     what the industry had to offer at the time.

   14           Q     You mentioned Mr. Drucker with a D?

   15           A     Yes.

   16           Q     Can you spell that name for the record?

   17           A     D-R-U-C-K-E-R.

   18           Q     And what was --

   19           A     Peter.

   20           Q     Peter, P-E-T-E-R?

   21           A     Yes.

   22           Q     Going back to CapWealth clients though.

   23     Once CWIS was in existence, so, basically, the

   24     last decade or so from 2009 until CWIS ended in

   25     2018, how did you specifically for your clients

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 58 of 163 PageID #: 390
                                                                    Page 59
    1     look through and decide which share classes of

    2     which funds you were going to choose for a client

    3     to invest in?

    4           A     I would buy the share class that was

    5     available that reflected the F -- that reflected

    6     the advisory relationship that I had with the

    7     client.

    8           Q     Well, I feel like we're missing a step

    9     here.     So, let's -- let's back up a little.

   10                 Were there models that you looked at at

   11     CapWealth that looked at potential funds to

   12     consider for them to invest in, for clients to

   13     invest in?

   14           A     The majority of my business was done

   15     with Capital Research and Management.             And that

   16     was the model that they had and that's what I

   17     used.

   18           Q     So, tell us a little more about Capital

   19     Research and Management.         What is that?

   20           A     Well, it's one of the largest asset

   21     management firms in the world.           I believe they

   22     manage almost $2 trillion worth of assets.               They

   23     have a very unique style in managing assets.

   24     They're very, very client friendly.            I respect

   25     their investment management process.             And they've

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 59 of 163 PageID #: 391
                                                                    Page 60
    1     been my business partner essentially since I

    2     started in the industry and was first licensed.

    3     I've worked with their funds for, you know, 38

    4     years -- 38 plus years.

    5             Q      Well, tell us about the relationship.

    6     You said -- you used the term partner, what do you

    7     mean by that?        Is there an actual written

    8     agreement between CapWealth and that entity?

    9             A      There's a broker-dealer arrangement that

   10     allows me to sell their funds, but when I consider

   11     them a parter, you know, one of the things that's

   12     important to me when I look at the landscape, you

   13     have to be dealing with people that you can trust.

   14     You have to be dealing with process.             You've got

   15     to be dealing with, you know, what's fair and --

   16     and I felt like that they have been kind of a

   17     beacon of -- of consistency in the industry.

   18     And -- and so, I -- you know, I -- I work with

   19     them.       I like that, you know.      They -- they have a

   20     very cost effective structure for my clients.

   21           Q       Just so I can make sure I'm clear. This

   22     is the investment company that has the American

   23     Funds?

   24           A       Yes.   Capital Research and Management is

   25     the parent company -- is the holding company of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 60 of 163 PageID #: 392
                                                                    Page 61
    1     the American Funds Group.

    2           Q     And so you're saying -- is it correct to

    3     say you typically have invested clients into

    4     American Funds?

    5           A     Yes.

    6           Q     How did you choose which specific funds

    7     you would invest clients in?

    8           A     You know, towards -- as we developed

    9     more of our internal capabilities and success, you

   10     know, with individual securities, mutual funds

   11     became a -- a much smaller percentage of our total

   12     revenue from 2000 on.        So, we used Capital

   13     Research and Management for accounts that were too

   14     small to own individual securities.            And we used

   15     some of their funds to supplement client accounts

   16     in areas where we didn't have specific expertise

   17     like international investing or some other type of

   18     investment that was specific to a fund that they

   19     managed.

   20           Q     Were there certain types of American

   21     Funds -- and I'm not getting to the share class

   22     level yet, but just the specific type of funds

   23     that you tended to use over and over for multiple

   24     clients?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 61 of 163 PageID #: 393
                                                                    Page 62
    1           Q     Did you collect or keep track of those

    2     in any way such as a fund model or a fund menu

    3     that you used internally at CapWealth?

    4           A     Eventually we did.        We did eventually

    5     create fund models.

    6           Q     Tell us about when you recall the models

    7     starting to be created.

    8           A     It would have been some time probably

    9     2014 maybe.

   10           Q     And did the models go to the level of

   11     recommending share classes of the specific funds?

   12           A     That would have been -- yes, that would

   13     have been in the model.

   14           Q     And were 12b-1 fees, were they a factor

   15     in terms of choosing which share classes were

   16     listed on the model?

   17           A     No.

   18           Q     Did 12b-1 fees factor at all into the

   19     share classes that you did ultimately recommend

   20     and choose for clients?

   21           A     No.

   22           Q     You were receiving 12b-1 fees though

   23     from client investments on a regular basis though,

   24     correct?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 62 of 163 PageID #: 394
                                                                    Page 63
    1           Q     So, if the 12b-1 fees didn't factor into

    2     the analysis why choose the share classes that had

    3     12b-1 fees?

    4           A     Well, they were there.          I mean, 12b-1

    5     fees were present in -- were present at that time.

    6     And you have to go back into the period 2000 to

    7     2009-2010.     If -- if I've got F1 shares at Charles

    8     Schwab and I didn't collect those 12b-1 fees,

    9     Charles Schwab was collecting them.            They were

   10     there.    It is -- you know, they weren't paid to me

   11     directly.     They were paid to the custodian, the

   12     broker-dealer.      And so, the clients incurred those

   13     costs regardless.       And that's when the industry

   14     started changing.       In 2015 there was a

   15     proliferation of different share classes.

   16           Q     Are you familiar with American Funds and

   17     the F2 share class?

   18           A     Yes.

   19           Q     What do you understand the F2 share

   20     class to be as compared to the F1 share class for

   21     American Funds?

   22           A     The F2 share class was something that

   23     they created that eliminated the 12b-1 fees that

   24     were paid to an adviser.         And they paid 20 basis

   25     points, I believe, or some compensation to the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 63 of 163 PageID #: 395
                                                                    Page 64
    1     custodian like Charles Schwab.

    2           Q     And do you remember how far back F2

    3     shares were generally available through American

    4     Funds?

    5           A     No.    Somewhere in the time frame of

    6     2015.

    7           Q     Did you generally review and look at

    8     prospectus materials for funds to see if F2 shares

    9     were available as opposed to F1 shares for

   10     American Funds?

   11           A     I believe I would have, yes.

   12           Q     And is that something you did as far

   13     back as 2009 when CWIS was created?

   14           A     Yes.

   15           Q     If there was a class -- or let me say,

   16     if there was a fund you were looking at for

   17     clients that you thought was an appropriate

   18     recommendation for clients and it offered both an

   19     F1 share and an F2 share in 2015, did you

   20     typically choose the F1 share?

   21           A     We were starting to migrate to F2 shares

   22     at that point.

   23           Q     And why was that?

   24           A     That were available.         Probably because

   25     they provided lower costs for the client.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 64 of 163 PageID #: 396
                                                                    Page 65
    1             Q      Well, let's -- let's stop there. Before

    2     you talk about migrating, before 2015 was

    3     CapWealth and you, were you typically -- if you

    4     were making a mutual fund selection to the F1

    5     share over the F2 shares?

    6             A      I don't remember.     You're attempting to

    7     play a game of gotcha here that started with a

    8     process that made this industry, and continues to

    9     make this industry, better for clients.              And so,

   10     why don't we just cut to the chase of what you're

   11     trying to get to instead of asking these questions

   12     about what was done 15 years ago or five years ago

   13     that no one would remember.          What is it that

   14     you're getting after?

   15           Q       Well, Mr. Pagliara, I'm not playing a

   16     game.       I'm simply conducting an investigation and

   17     we're trying to work through what the business

   18     model was and understand the business model at

   19     CapWealth as it existed years ago when CWIS first

   20     came into affect.       And we want to understand how

   21     it changed over time.        And we're trying to make

   22     sure we don't skip steps and understand what

   23     changed and what was the process in terms of how

   24     things were selected.

   25                   So, we're not playing any type of gotcha

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 65 of 163 PageID #: 397
                                                                    Page 66
    1     game.      We're simply trying to ask questions and

    2     make sure we give you a fulsome chance to explain

    3     the business model, how it changed over time.               And

    4     if I'm asking lots of questions it's because I

    5     want to make sure I don't put words in your mouth.

    6     I want to make sure I fully give you a chance to

    7     explain things as we move through the time

    8     continuum that we're investigating.            Does that

    9     make sense?

   10            A     I disagree with your characterization of

   11     that, but go ahead, continue to ask your

   12     questions.

   13            Q     Why don't we -- we'll move on to a

   14     different topic, but we'll still be able to talk

   15     about the F1 and the F2 shares through this.

   16                  So, is there an investment committee at

   17     CapWealth?

   18            A     There's an investment policy committee,

   19     yes.

   20            Q     Tell me about the investment policy

   21     committee in terms of who is on it and what it

   22     does.

   23            A     The investment policy committee consists

   24     of me, Phoebe Venable, Ryan Hitt, Grant Stark,

   25     Drew O'Connell, Jennifer Paglia, and Hunter

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 66 of 163 PageID #: 398
                                                                    Page 67
    1     Yarbrough.

    2           Q     So, there's a couple of names that I

    3     don't think I've encountered before.             So, if I

    4     could go over those.

    5                 Brad Stark is the first one.           Could you

    6     spell the last name for us?

    7           A     Grant Stark, S-T-A-R-K.          He joined my

    8     firm as director of research March 1st.

    9           Q     Of 2020?

   10           A     Yes.

   11           Q     And then I think the next name that you

   12     provided was Drew O'Connell.

   13           A     Yes.

   14           Q     And is that O apostrophe C-O-N-N-E-L-L?

   15           A     Yes.

   16           Q     And who is Drew O'Connell?

   17           A     Drew O'Connell joined the firm in March

   18     of 2020 and he's a chartered financial analyst

   19     just like Grant Stark is.          And they're there to

   20     beef up research and -- that is necessary as part

   21     of our investment policy committee.

   22           Q     And the other name I was not familiar

   23     with was Hunter Yarbrough.          Could you spell the

   24     last name for us?

   25           A     Y-A-R-B-R-O-U-G-H.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 67 of 163 PageID #: 399
                                                                    Page 68
    1           Q     And who is Hunter Yarbrough?

    2           A     Hunter Yarbrough is executive vice

    3     president and a client services adviser.              He owns

    4     the same designation -- same position that

    5     Jennifer Pagliara has.

    6           Q     How often does the investment policy

    7     committee meet?

    8           A     Every two weeks.

    9           Q     Are there minutes or notes created by

   10     the meeting?

   11           A     Yes.

   12           Q     And who makes those notes?

   13           A     Depends on who's at the meeting.

   14           Q     Is there a secretary assigned for that

   15     committee?

   16           A     There's a secretary assigned for the

   17     meeting.

   18           Q     Are the notes regularly maintained in

   19     any manner, such as, through a -- a shared server

   20     or somewhere where people who are on the committee

   21     can access them and see the notes from each

   22     meeting?

   23           A     Yes, as well as, the research on the

   24     companies that we -- that we maintain.

   25           Q     Walk us through what generally happens

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 68 of 163 PageID #: 400
                                                                    Page 69
    1     at one of the regular investment policy committee

    2     meetings.

    3           A      Typically we talk about the individual

    4     companies, its latest earnings reports, how they

    5     might specifically meet the objective of a client,

    6     how they're integrated into one of the three

    7     models that we maintain, which would be an equity

    8     income model, a growth and income model and a

    9     growth model.

   10           Q     And does the committee typically, as

   11     part of its work, does it consider and look at

   12     mutual funds as potential things to recommend for

   13     clients?

   14           A     No.    The mutual fund portion of what we

   15     have is generally not discussed in that meeting.

   16           Q     Going back to when CWIS was in

   17     operation.     So, let's go back five years ago.            Did

   18     the investment policy committee exist then?

   19           A     I think we started it, yeah, about that

   20     time on a more regular basis, yes.

   21           Q     Did the committee consider and look at

   22     and review mutual fund options at that point?

   23           A     No, because we had a very limited menu.

   24     You know, American Funds was our primary -- our

   25     primary partner in what we did with mutual funds.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 69 of 163 PageID #: 401
                                                                    Page 70
    1           Q      Was there ever a mutual fund model that

    2     was used by CAP Wealth?

    3           A      No, because it's different for each --

    4     every client was different and we were -- you

    5     know, if you looked at our -- our investment

    6     strategy for a client, about 80 percent of what we

    7     did was with individual stocks.           Mutual funds was

    8     a small portion of it.

    9           Q      So, why don't we take a ten-minute

   10     break.    I think now is a good point to do that.

   11     And we'll stop now.

   12                 MR. BASINGER:       We're off the record at

   13     10:59 a.m.

   14                 (A brief recess was taken.)

   15                 MR. BASINGER:       So, we are back on the

   16     record at 11:11 a.m. on Friday, May the 5th, 2020.

   17                 BY MR. BASINGER:

   18           Q     Mr. Pagliara, can you confirm that while

   19     we were off the record that we did not continue

   20     having substantive discussions of this matter.

   21           A     We did not have any discussions on this

   22     matter off the record.

   23           Q     Thank you.

   24                 I'm going to close Exhibit 21 and I am

   25     now going to open what was previously marked as

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 70 of 163 PageID #: 402
                                                                    Page 71
    1     CAP Exhibit No. 5 which is an investment

    2     management agreement.        And I'm going to scroll to

    3     the bottom of the page and show the stamp that was

    4     previously placed upon this document as CAP-5.

    5     And I'll note for the record, the Bates stamp on

    6     the first page is CW 000910.          I'm going to scroll

    7     back to the top and I'm just going to ask --

    8           A     Can I correct?       You that's 901.

    9           Q     Did I say 910?

   10           A     Yes.

   11           Q     I apologize.       So, I'll say it again. So,

   12     its CW 0000901.       Thank you.

   13                 I'm going to scroll back to the top of

   14     Exhibit 5 and I'll just ask as a starting point,

   15     Mr. Pagliara, can you identify what this document

   16     is?

   17           A     It's our investment management agreement

   18     for discretionary accounts.

   19           Q     And are you familiar with this document?

   20           A     Yes.

   21           Q     What do you understand this document to

   22     be and how is it used?

   23           A     It describes our relationship with our

   24     clients and, you know, our responsibilities on

   25     managing their accounts.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 71 of 163 PageID #: 403
                                                                    Page 72
    1           Q     Has CapWealth used a similar document

    2     since 2009?

    3           A     Yes.

    4           Q     How did CapWealth first come to draft or

    5     prepare an investment management agreement like

    6     this?

    7           A     I believe we did it with the help of an

    8     outside consulting firm.

    9           Q     Did you, yourself have, any role in

   10     drafting the content of the IMA?

   11           A     I reviewed it, yes, and would have had

   12     some input into it, yes.

   13           Q     I'm going to go to the second page of

   14     the document.      And there is a section here at the

   15     top of page two called, Section Five, with the

   16     subtitle of, Management Fees.           And you'll see

   17     there's the -- there's the second paragraph which

   18     reads, quote, Client understands that account

   19     assets invested in shares of mutual funds or other

   20     investment companies, quote, funds, end quote,

   21     will be included in calculating the value of the

   22     account for purposes of computing advisors fees

   23     and the same assets will also be subject to

   24     additional advisory and other fees and expenses as

   25     set forth in the prospectuses of those funds paid

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 72 of 163 PageID #: 404
                                                                    Page 73
    1     by the fund, but ultimately borne by the investor,

    2     end quote.

    3                 Mr. Pagliara, are you familiar with this

    4     language in the IMA?

    5           A     Yes.

    6           Q     What do you understand this language to

    7     mean?

    8           A     That the client acknowledges that's how

    9     we're going to be paid and that there may be

   10     additional funds and -- additional fees and

   11     expenses as set forth in the prospectus of those

   12     funds paid by the funds but ultimately borne by

   13     the investor.

   14           Q     For the phrase, quote, Additional

   15     advisory and other fees and expenses as set forth

   16     in the prospectuses of those funds, end quote, do

   17     you have any understanding as to what those types

   18     of advisory and other fees and expenses are with

   19     any more specificity?

   20           A     They refer specifically, I believe, to

   21     the 12b-1 fees that are at the heart of this

   22     investigation.

   23           Q     Is there anything else that you

   24     understand falls into the category of the advisory

   25     and other fees and expenses noted here in the IMA?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 73 of 163 PageID #: 405
                                                                    Page 74
    1            A    No.

    2            Q    So, your personal understanding as you

    3     understand that that's a reference to the 12b-1

    4     fees incurred from certain mutual fund

    5     investments; is that correct?

    6            A    Other fees and expenses could -- you

    7     know, they could incorporate legal, accounting,

    8     the management fees of those particular funds.

    9     So, it's kind of an all encompassing thing.               So,

   10     yes, it would be all of those.           I'll correct my

   11     previous answer.

   12            Q    You do understand it though in part as

   13     including 12b-1 fees, correct?

   14            A    Yes.

   15            Q    Do you know who drafted this specific

   16     sentence for the IMA?

   17            A    No.

   18            Q    Has it been used, as far as you can

   19     recall, during the last five years or so in the

   20     IMA?

   21            A    Yes.

   22            Q    Have you ever considered why it does not

   23     go to the level of spelling out the fact that

   24     12b-1 fees are included in what you understand to

   25     be that phrase, advisory and other expenses?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 74 of 163 PageID #: 406
                                                                    Page 75
    1           A     Could you repeat the question?

    2           Q     Let me rephrase the question.

    3                 Do you feel that this language as it's

    4     written in the IMA in this paragraph is clear

    5     enough for clients to understand that it

    6     encompasses 12b-1 fees?

    7           A     Yes.

    8           Q     Why is that?

    9           A     Because this was a topic of extensive

   10     discussion with the Securities and Exchange

   11     Commission during their initial audit of our firm

   12     in 2011 in which we discussed in great detail the

   13     relationship between CWIS and CWA.            They were in

   14     my office for two weeks.         They had, I believe, at

   15     one time as many as eight examiners.             We had a

   16     very colloquial discussion about our business

   17     model, the disclosures that we made to our clients

   18     and this agreement is the basis upon which we have

   19     done business since 2009 and 2011 after those

   20     substantial discussions with your representatives

   21     during the first field audit of my firm.

   22           Q     So, I'll just note for the record, I'm a

   23     part of the Division of Enforcement.             I think the

   24     examination you're referring to is from a

   25     different part of the SEC called The Office of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 75 of 163 PageID #: 407
                                                                    Page 76
    1     Compliance, Inspections and Examinations.              I just

    2     want to note that this enforcement investigation

    3     today is not related to or part of that Office of

    4     Compliance, Inspections and Examinations.

    5                 So, you're saying there was a prior on

    6     site examination of the firm that took place, not

    7     in 2019, but in a prior year?

    8           A     2011.     And you've been furnished a copy

    9     of that audit and the findings from that audit.

   10           Q     And what specifically do you recall from

   11     that exam that touched upon 12b-1 fees in 2011?

   12           A     That we discussed our business model,

   13     how we used the 12b-1 fees.          The purpose of

   14     CapWealth Investment Services was to reduce fees

   15     for clients.      The question came up, Why don't you

   16     just clear at a firm like Charles Schwab?              Why

   17     even have a broker-dealer?          And the discussion

   18     centered around it was our intent to be more cost

   19     effective in how we set up our advisory agreement

   20     and how we were compensated in our relationship

   21     with our clients.

   22                 During those discussions we discussed

   23     the three different areas that we received in

   24     compensation and the expenses that a client

   25     incurred.     And we went into each one of those in

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 76 of 163 PageID #: 408
                                                                    Page 77
    1     detail and why we did what we did, why it was

    2     unique, why it resulted in overall lower fees to

    3     clients.     And they were very satisfied with that.

    4           Q      Is there anything else you recall from

    5     that specific examination concerning 12b-1 fees?

    6           A      I can go into detail on all three

    7     aspects of it if you'd like.

    8           Q      Well, my specific question is just

    9     about, is there anything else about 12b-1 fees.

   10     And this IMA is really what I'm focusing on right

   11     now. Was there anything else concerning the

   12     investment management agreement and 12b-1 fees

   13     that you recall discussing with the SEC's exam

   14     staff in 2011?

   15           A     Yes.    There was a collateral -- also

   16     examined CapWealth Investment Services.              And there

   17     was substantial discussion between the

   18     relationship with both and the disclosures it

   19     would make in collecting those 12b-1 fees.               And

   20     they opined on the adequacy of that, that if they

   21     were -- we satisfied them.

   22                 They had some questions about the

   23     disclosure of the trading fees that the

   24     commission -- or transaction fee as it was

   25     described.     The transaction fees that we had of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 77 of 163 PageID #: 409
                                                                    Page 78
    1     14.95 and the relationship that we had with our

    2     broker-dealer and the disclosure of that.              And we

    3     updated the disclosure based upon their

    4     recommendations and followed exactly what they

    5     asked of us as a follow-up to that audit.

    6           Q     Is it okay for me to proceed with my

    7     other questions about this document now?

    8           A     You were never kept from doing that.

    9     It's your deposition to proceed.

   10           Q     Oh, no.     I'm not inferring you were

   11     preventing me.      I just wanted to make sure you had

   12     a chance to tell us what you wanted to tell us

   13     about that exam, the prior exam.

   14           A     You asked a question and I answered it.

   15           Q     Okay.

   16           A     I'm ready to answer your next question.

   17           Q     Okay.     Turning back to page two of

   18     Exhibit No. 5 here in this IMA for CapWealth.               The

   19     paragraph we're looking at there in section five,

   20     it doesn't specifically use the term 12b-1 fees,

   21     correct?

   22           A     No.

   23           Q     Did you ever consider updating the IMA

   24     to include that term in this portion of the

   25     document?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 78 of 163 PageID #: 410
                                                                    Page 79
    1           A     No.

    2           Q     And is there a reason for that?

    3           A     I relied on the guidance and discussions

    4     that I had during the field examination with the

    5     Securities and Exchange Commission in 2011.

    6           Q     This portion of the document in the IMA

    7     does not identify 12b-1 fees as a conflict of

    8     interest, correct?

    9           A     No.

   10           Q     And if I scroll down to section eight

   11     there is a paragraph that reads -- and I'm going

   12     to highlight it for you.         Can you see that

   13     paragraph?

   14           A     Yes.

   15           Q     It reads, quote, Conflicts of interest

   16     may arise in the allocation of investment

   17     opportunities among accounts that adviser advises.

   18     Adviser will speak to allocate investment

   19     opportunities believed appropriate for clients

   20     accounts and other accounts advised by adviser

   21     among such accounts equitably and in a manner

   22     consistent with the best interest of all accounts

   23     involved, but there can be no assurance that a

   24     particular investment opportunity that comes to

   25     the attention of adviser will be allocated in any

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 79 of 163 PageID #: 411
                                                                    Page 80
    1     particular manner, end quote.

    2                 Now, did you have any role in drafting

    3     this language about conflicts of interest for the

    4     IMA?

    5            A    I don't remember, but I -- no.            I don't

    6     remember.

    7            Q    That's fair.       We only ask for you to

    8     tell us what you do recall.

    9                 This specific language about conflicts

   10     of identify does not identify 12b-1 fees in any

   11     way, does it?

   12            A    No.

   13            Q    Did you ever consider whether this

   14     section needed to be amended to address 12b-1 fees

   15     in any way?

   16            A    No.

   17            Q    I'm going to turn to, or flip forward I

   18     should say, in the document that's being

   19     displayed, Exhibit 5, to page five which is

   20     titled, Schedule A Investment Advisory Accounts,

   21     Investment Management Agreement.

   22                 Mr. Pagliara, can you identify this

   23     schedule A and if it has a specific use in terms

   24     of -- or a relationship to the custodian that's

   25     named in this document?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 80 of 163 PageID #: 412
                                                                    Page 81
    1           A     Yes.

    2           Q     What do you understand to be the

    3     specific use for this version of schedule A of

    4     this the document?

    5           A     It was attached to the investment

    6     management agreement that you referred to.

    7           Q     Do you see section two of the document

    8     where it says, Custody of Account Assets?

    9           A     Yes.

   10           Q     The name of the custodian listed is,

   11     Sterne Agee Clearing, Inc.          What do you understand

   12     Sterne Agee Clearing, Inc. to be?

   13           A     Sterne Agee Clearing, Inc. was the --

   14     and I don't know the -- the technical side of it.

   15     We were an introducing broker-dealer that had

   16     nothing to do with the actual custody of the

   17     documents and they had the full responsibility for

   18     custody -- custody and clearing and where those

   19     accounts resided.

   20           Q     And was there more than one custodian

   21     that was used by CapWealth for its clients over

   22     the course of the last five years?

   23           A     We changed -- we -- we added BNY

   24     Mellon/Pershing in 2015.

   25           Q     And was that the migration you were

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 81 of 163 PageID #: 413
                                                                    Page 82
    1     referencing a little bit earlier today of certain

    2     accounts?

    3           A     Yes.

    4           Q     Tell us a little bit more about the

    5     reason CapWealth was migrating certain clients

    6     over to Pershing for custody of their assets?

    7           A     Sterne Agee had been involved in a -- a

    8     pretty serious scandal that involved embezzlement

    9     by their chairman and extended all the way into

   10     the office of general counsel.           The chairman,

   11     chief -- chairman, chief executive officer and

   12     chief operating officer, as well as, the general

   13     counsel of the firm were removed by the

   14     shareholders.      And it had become clear as a result

   15     of that that they had a lot of financial issues

   16     and a lot of turmoil. And, as such, they were our

   17     primary clearing firm and in the best interest of

   18     our business and our clients, we aggressively

   19     started a process to leave them and remove our

   20     assets from Sterne Agee.         And Pershing was the

   21     firm that we picked to -- to do that.

   22           Q     And did that impact in any way

   23     CapWealth, or its registered representatives that

   24     worked there, receipt of 12b-1 fees once client

   25     accounts were moved over to Pershing?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 82 of 163 PageID #: 414
                                                                    Page 83
    1           A      Yes.

    2           Q      How did it impact their receipt of 12b-1

    3     fees for those accounts?

    4           A      As part of the process of moving to

    5     Pershing it was our intention to move everything

    6     to Pershing and to eliminate CapWealth Investment

    7     Services, just to shut it down.           We saw that the

    8     trends in the industry were giving clients more

    9     choices and we wanted to be able to align ourself

   10     with that.     And so, this was the first part of the

   11     move to -- to get them aligned with Pershing.

   12     Pershing was just a custody firm similar to

   13     Charles Schwab and we were in the process of

   14     moving to a pure RIA platform.

   15           Q     And so, by doing that for accounts that

   16     moved to Pershing, did that mean that CWIS and its

   17     registered representatives could no longer receive

   18     12b-1 fees through clients assets that were at

   19     Pershing?

   20           A     That's correct.

   21           Q      What specifically happened -- let me

   22     back up.

   23                 Did you have any clients yourself that

   24     were part of that initial migration to Pershing in

   25     2015?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 83 of 163 PageID #: 415
                                                                    Page 84
    1           A     Most of them were my clients.

    2           Q     And which clients were moved, as far as

    3     you recall?     Was there a certain criteria used to

    4     select those that were part of that migration?

    5           A     It was generally the higher net worth

    6     clients and the clients that we had the best

    7     relationships with that could withstand some of

    8     the confusion that goes along with, you know, the

    9     account transfer process account by account and --

   10     and setting up new checking and new deposit and

   11     ACH relationships and all of that.            So, we wanted

   12     to move our -- you know, our clients with the best

   13     relationships first and -- and get a feel through

   14     the learning process that accompanies a -- a huge

   15     undertaking like that administratively to get it

   16     done.

   17           Q     Did any of those clients, as far as you

   18     recall, hold mutual funds that were charging 12b-1

   19     fees such as through an F1 share class?

   20           A     Yes.

   21           Q     When the client assets were moved to

   22     Pershing did they stay in the F1 share class or

   23     did the share class change for those clients?

   24           A     I don't remember specifically.            I think

   25     we were attempting to move those, but I -- I don't

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 84 of 163 PageID #: 416
                                                                    Page 85
    1     remember.

    2           Q     Do you recall if at any point while your

    3     clients were at Pershing they were able to convert

    4     their share classes to F2 share classes that had

    5     no 12b-1 fees?

    6           A     I don't remember.        Our intent -- our

    7     intent was to convert everybody to F2 shares.               And

    8     my recollection was that Pershing was such a

    9     disaster from what they promised us to what they

   10     could deliver for the specific needs of our client

   11     base that we never got to the point where we could

   12     do a system wide conversion, which is a very

   13     detailed process when you're converting share

   14     classes.    We never got to that point.           It was a --

   15     it was a bad experience.

   16           Q     When you talk about there was a -- the

   17     terminology you used -- if you want to use a

   18     different term, that's fine, but I thought you

   19     said you had an intention of converting everyone

   20     to F2 share classes at some point; is that

   21     correct?

   22           A     Our intent was to shut down the

   23     broker-dealer so that we wouldn't collect any

   24     12b-1 fees and our intent was with the second wave

   25     of clients that we were going to move to Pershing,

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 85 of 163 PageID #: 417
                                                                    Page 86
    1     which were typically our smaller accounts, to

    2     execute the fee increase and to eliminate

    3     CapWealth Investment Services completely.

    4           Q     Why not go ahead while -- let me ask the

    5     question though.

    6                 Why not go ahead in 2015 when clients

    7     still had assets at Sterne Agee and convert them

    8     to F2 share classes first while trying to figure

    9     out whether Pershing was going to work or not?

   10           A     Thirteen days after we started the

   11     execution of moving accounts to Pershing, Stifel

   12     Nicolaus did what we knew was going to happen

   13     because of the financial problems that Sterne was

   14     having, they bought Sterne Agee.            Stifel Nicolaus

   15     is a publicly traded broker-dealer, an advisory

   16     firm, an investment banking and research firm.

   17     They had a custodial platform.           And everything

   18     stopped at Sterne Agee.         It was absolute chaos.

   19     And executing a transaction where you converted

   20     shares from one share class to another was

   21     impossible.     They were cutting staff and the firm

   22     was getting held together, basically, with baling

   23     wire as they went through that process that always

   24     occurs when you're buying a distressed firm and a

   25     firm with the kinds of problems that they had.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 86 of 163 PageID #: 418
                                                                    Page 87
    1                 We were a -- we were the largest

    2     independent registered investment adviser that

    3     they had, but it was a stepchild to the problems

    4     that existed within that firm.           So, it wasn't even

    5     a -- it wasn't even a possibility during that time

    6     frame.

    7           Q     Before Stifel made its acquisition of

    8     Sterne Agee were F2 shares available for purchase

    9     for new clients through -- that -- that had their

   10     assets custodied at Sterne Agee?

   11           A     Yes.

   12           Q     Did CapWealth ever choose F2 shares to

   13     clients and buy them before the Stifel acquisition

   14     of Sterne Agee?

   15           A     Yes.

   16           Q     In what situations did that take place?

   17           A     A variety of accounts.          I had accounts

   18     with F1 shares.       I had accounts with F2 shares.

   19     In January of 2016 or some time earlier in '17

   20     American Funds announced that they were going to

   21     have F3 shares.       You know, it was a very difficult

   22     period given the specific things that we had to

   23     deal with with Sterne Agee and Stifel and the

   24     problems that we associated with Pershing that we

   25     had with Pershing.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 87 of 163 PageID #: 419
                                                                    Page 88
    1           Q     Once Stifel did acquire Sterne Agee did

    2     there come a point when new purchases were able to

    3     be made again of mutual fund share classes?

    4           A     They were always available.

    5           Q     So, it wasn't even in that transition

    6     phase that CapWealth was unable to make new

    7     purchases for client accounts?

    8           A     Could you repeat that question?            I don't

    9     understand it.

   10           Q     Sure.     I'll give you -- sure.         Sure.

   11                 So, it sounded like before, you tell me

   12     if I'm understanding correctly, you were

   13     testifying that there were not conversions being

   14     made for clients whose assets were custodied at

   15     Sterne Agee when Stifel took over Sterne Agee

   16     because there seemed to be a lot of technological

   17     and other issues going on that made things

   18     problematic.      That's the way I understood that.

   19     If you want to rephrase it, feel free.

   20           A     That's correct.

   21           Q     My question is, after Stifel did make

   22     that acquisition, were you able to buy share

   23     classes within a certain amount of time after that

   24     acquisition was finalized?          I'm just trying to

   25     understand if there was a point where you couldn't

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 88 of 163 PageID #: 420
                                                                    Page 89
    1     make any fund share class purchases at all?

    2           A     No.     We could still purchase mutual

    3     funds during that period.

    4           Q     So, you -- you could have for clients --

    5     or let me ask, did you after the Stifel

    6     acquisition make F1 purchases for clients?               New

    7     purchases that is.

    8           A     We probably did, yes, but I can't give

    9     you any specific examples.

   10           Q     Do you think you also probably made any

   11     F2 purchases through Stifel?

   12           A     Yes.

   13           Q     So, it sounded like earlier were you

   14     talking about, there were problems that prevented

   15     conversions from taking place for clients that

   16     already held F1 shares that could have been moved

   17     over to F2 shares?

   18           A     Yes.

   19           Q     Okay.     So, that's what I was just trying

   20     to just clarify what you were describing before in

   21     terms of the situation as it was when Stifel took

   22     over Sterne Agee.       So -- go ahead.

   23           A     I'll wait for your question.

   24           Q     Is it fair to say you believed there

   25     were issues at Stifel in terms of process, or what

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 89 of 163 PageID #: 421
                                                                    Page 90
    1     have you, that made making share class conversions

    2     for clients not something you saw as possible to

    3     do at that time in 2015?

    4           A     Yes.

    5           Q     Okay.     The new purchases for clients did

    6     continue once Stifel had acquired Sterne Agee?

    7           A     Yes.

    8           Q     Okay.     Going back to page five of

    9     Exhibit No. 5, section three shows an advisory fee

   10     schedule.     Are you familiar with that advisory fee

   11     schedule that's listed in section three?

   12           A     Do you -- are you putting it up on the

   13     screen here?      I don't see it on the screen.

   14           Q     Is this down here -- are you able to see

   15     the PDF right now?

   16           A     Yeah.     Now I see it.      So, you're

   17     referring to section three?          Yes.

   18           Q     Correct.

   19           A     Yes.

   20           Q     Do you understand is that an advisory

   21     fee schedule or do you call it something else?

   22           A     Yes.    No, that would be an advisory fee

   23     schedule.

   24           Q     Okay.     It's my understanding, you know,

   25     the document as it was produced didn't have a date

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 90 of 163 PageID #: 422
                                                                    Page 91
    1     on it, but this is one of the ones that was given

    2     to us.    Looking at the fee schedule can you

    3     identify approximately what year this might have

    4     been in effect for CapWealth?

    5           A     It would have been in effect I think

    6     during the entire period we were at Sterne.

    7           Q     So, prior to June of 2018?

    8           A     I believe so.

    9           Q     Okay.     Did you typically use this

   10     schedule with your clients?

   11           A     Yes.

   12           Q     Did you ever make any discounts for

   13     clients in terms of the advisory fee in light of

   14     12b-1 fees you were receiving for mutual fund

   15     investments?

   16           A     Yes.

   17           Q     Tell us about that process and how you

   18     would have calculated or determined a advisory fee

   19     discount in light of 12b-1 fees.

   20           A     For example, I've got one client that

   21     has $10 million invested with me.            They actually

   22     operate off of a discount from our fee schedule.

   23     And then, they have four children.            Each of their

   24     four children now have at least two children.               So,

   25     you have four and eight's 12.           That client

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 91 of 163 PageID #: 423
                                                                    Page 92
    1     individually has four different accounts.              They've

    2     got a trust account, they've got two joint

    3     accounts -- they actually had more than that.

    4     They have a SEP account and they have an

    5     individual retirement account.           And then each of

    6     the children and each of the grandchildren have a

    7     separate trust account that receives gifting money

    8     that funds an irrevocable life insurance trust.

    9     And each one of those accounts is set up

   10     differently.

   11                 So, those accounts -- those -- the

   12     children's accounts and the trust accounts and the

   13     grandchildren's accounts, and I think we're up to

   14     maybe 15 or 20 at this point, none of those are

   15     subject to the advisory fee.          They hold a variety

   16     of mutual funds from American Funds Group.               And

   17     those accounts at that time would have been F1

   18     shares so that we were receiving a 25 basis point

   19     trail for administering those accounts and

   20     providing services to those accounts.

   21           Q     So, would each of those clients have

   22     filled out a investment management agreement for

   23     each one of those accounts similar to the one we

   24     see displayed here in Exhibit 5?

   25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 92 of 163 PageID #: 424
                                                                    Page 93
    1           Q     And if you determined you were going to

    2     offer a discount or no advisory fee, how would

    3     that be memorialized on that individual client's

    4     investment management agreement?

    5           A     Well, if it was no investment advisory

    6     fee -- and if you scroll down, there's a --

    7     there's a -- another section --

    8           Q     On the next page?

    9           A     On the next page, yeah, the schedule.

   10           Q     Unfortunately, this is the way the

   11     document came to me.        So, it may not be what

   12     you're expecting to see.         It's looks like kind of

   13     the same thing over and over.           It's the family

   14     schedule.

   15           A     Yeah.     There would be a big family

   16     schedule and it would show zero or whatever the

   17     fee was, you know, and whatever the discount was.

   18     Consolidated investment advisory fees and then you

   19     can see there's a space in there where you could

   20     put a discount in.       Most of those accounts that I

   21     just referenced, they would not have been subject

   22     to an annual administrative fee.            So, all of that

   23     would have been spelled out.

   24           Q     Would you have done that in ink on the

   25     paper document?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 93 of 163 PageID #: 425
                                                                    Page 94
    1           A     Yes, and had the client initial it.

    2           Q     So, for example, if it was a -- a -- one

    3     of the children's accounts would you have struck

    4     through the administrative fee here?

    5           A     Yes.

    6           Q     And then would you have written -- what

    7     would you have done if you were going to charge no

    8     advisory fee on the child's account?             Would you

    9     write out, No fee charged, or just crossed out

   10     this section or what would you do?

   11           A     It would have been zero there, but then

   12     it would have been noted in our billing system

   13     that there was no fee -- no administrative fee for

   14     that particular account.         So, it wouldn't -- it

   15     wouldn't be collected.

   16           Q     I'm going to go back to page five real

   17     quick.

   18                 So, for a schedule such as this one

   19     where it has kind of tiered fee rates for

   20     different asset levels, how would you

   21     memorialize -- how would you memorialize which fee

   22     you were going to charge a client using a version

   23     of the agreement schedule like this?

   24           A     We would have written it in.           You know,

   25     back down to that percentage, that -- that

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 94 of 163 PageID #: 426
                                                                    Page 95
    1     previous section that we just looked at where

    2     there was a percentage option.           So, some accounts

    3     might be four tenths of one percent flat across

    4     the board. It would be what we negotiated with the

    5     client.

    6            Q    And did you ordinarily write that down

    7     in ink as well?

    8            A    Yes.

    9            Q    And then you said it would be

   10     memorialized in -- did you say in the billing

   11     system?

   12            A    Yes.    Then that would be reflected in

   13     the billing system as well.

   14            Q    And which billing system is that that

   15     you're referring to?

   16            A    It's the Advent billing system that we

   17     use.   It's a -- it's part of the Advent system.

   18                 MR. BASINGER:       Steve, or, Kristin, did

   19     you have any more questions on Exhibit No. 5

   20     before I move on?

   21                 MS. MURNAHAN:       I do not.

   22                 MR. DONAHUE:       I do not.     Thank you.

   23                 MR. BASINGER:       I'm going to close

   24     Exhibit 5 and I'm going to launch Exhibit No. 6.

   25     And Exhibit No. 6 was previously marked yesterday

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 95 of 163 PageID #: 427
                                                                    Page 96
    1     as CAP Exhibit No. 6.        It is the Form ADV Part II

    2     A Brochure for CapWealth Advisors with a date of

    3     February 8, 2016.

    4           Q     I'll zoom in in a minute to make it

    5     easier to read, but as a starting point, Mr.

    6     Pagliara, are you familiar with Exhibit No. 6?

    7           A     Yes.

    8           Q     What did you understand this document to

    9     be?

   10           A     Form ADV Part II.

   11           Q     And how is this document typically used

   12     by CapWealth?

   13           A     It is handed to the clients and it's on

   14     the website I believe of the SEC.

   15           Q     What do you generally understand this

   16     document's content to include?

   17           A     It's a general discussion and

   18     disclosure, you know, as required by the

   19     regulatory -- by, you know, the regulator.

   20           Q     Do you recall any more specifically the

   21     subsections of content that are within the

   22     brochure?

   23           A     Not without looking at them.

   24           Q     Do you recall if the brochure typically

   25     talks about the services provided by the firm to

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 96 of 163 PageID #: 428
                                                                    Page 97
    1     clients?

    2           A     I'm sure it does, but I don't have any

    3     specific --

    4           Q     Okay.     Did you ever work on any editing

    5     or review of this document on an annual basis

    6     during your time at CapWealth?

    7           A     I would have been made aware of it. Now,

    8     again, more actively involved with it in 2001,

    9     2002 than I would have been in 2016.

   10           Q     Who, in the last five years or so, in

   11     2015, who regularly had responsibility for

   12     reviewing and updating this document on an annual

   13     basis at CapWealth?

   14           A     Scott Roland, Ryan Hitt and Phoebe

   15     Venable.

   16           Q     Is it fair to say that the

   17     responsibility of reviewing and updating this

   18     document during the last five years generally fell

   19     to the individual assigned as the chief compliance

   20     officer at the firm?

   21           A     Yes.

   22           Q     Would that -- let me rephrase the

   23     question.

   24                 Who generally would file this document

   25     with the SEC each year?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 97 of 163 PageID #: 429
                                                                    Page 98
    1           A     It would have been Scott Roland until he

    2     left his position, I believe, in December of 2017.

    3           Q     And then, who took over after that?

    4           A     Then it was Phoebe Venable.

    5           Q     And how long did Ms. Venable hold that

    6     role as far as you recall?

    7           A     She's held it probably 'til 2019. And

    8     we've now designated Ryan Hitt and we've hired an

    9     outside compliance consultant to help us and

   10     review it.

   11           Q     Who is the outside compliance consultant

   12     that's been hired?

   13           A     Hold on, let me check.

   14                 Jon Hurd is his name.         I think it's -- I

   15     just don't remember the name of his firm.

   16           Q     And that's -- is it H-U-R-D?

   17           A     Yes.    It's J-O-N, H-U-R-D.         He did a

   18     complete review of all of our documents when we

   19     became part of Charles Schwab.

   20           Q     That would have been around the -- that

   21     would have been around the 2018 to 2019 time

   22     period that Mr. Hurd conducted that review?

   23           A     Yes.

   24           Q     Okay.     So, going back to the version of

   25     the brochure that I have displayed from February

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 98 of 163 PageID #: 430
                                                                    Page 99
    1     of 2016.    Were there any other outside compliance

    2     consultants that you're aware of that worked on

    3     this version of the firm brochure around 2016?

    4           A     Yes.

    5           Q     What consultant was that?

    6           A     The first name is Howard Landers and I

    7     think it's BridgeHouse Consulting.            I believe.      I

    8     don't remember the name of his company either, but

    9     I think it was BridgeHouse.

   10           Q     Who would have been the person that at

   11     CapWealth that would have most regularly

   12     associated with Mr. Landers concerning his

   13     consulting work on behalf of CapWealth?

   14           A     Scott Roland and Phoebe Venable.

   15           Q     Did you, yourself, regularly communicate

   16     with Mr. Landers about compliance needs of the

   17     firm?

   18           A     Yes, but in a limited way.

   19           Q     What ways do you recall interacting with

   20     Mr. Landers concerning compliance needs at

   21     CapWealth?

   22           A     Well, I specifically talked to him about

   23     industry trends, where the industry was going, the

   24     things that we needed to be aware of.             You know, I

   25     discussed, you know, my intent.           At one point he

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 99 of 163 PageID #: 431
                                                                    Page 100
     1    was trying to get me to buy a broker-dealer and --

     2    and, you know, I said, I'm more inclined to shut

     3    it down.      And finally convinced him that the shut

     4    down was appropriate.         And -- and -- so, just --

     5    just general things.         Nothing specific like it

     6    would have been with Scott Roland where you were,

     7    you know, doing documents or Phoebe where they

     8    were, you know, reviewing and signing off on

     9    documents.

    10           Q      I'm going to advance -- I'm going to

    11    zoom in and I'm going to advance to page seven of

    12    this document.        And at the top of page seven

    13    you'll see this is the beginning of a section

    14    called, Fees and Compensations.            Can you see that,

    15    Mr. Pagliara?

    16           A      Yes.

    17           Q      Okay.   I'll zoom in a little bit more

    18    too.    Is that better?

    19           A      Yes.

    20           Q      Okay.   I'm going to scroll down.          So,

    21    lower in the section on the next page at the

    22    bottom of page eight.         And do you see the very

    23    last paragraph that starts at the beginning of

    24    page eight and continues onto the top of page

    25    nine?      Can you see that okay?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 100 of 163 PageID #: 432
                                                                    Page 101
     1           A     Yes.

     2           Q     Okay.    I'm going to read that paragraph

     3    for the record.       It reads, quote, Most of the

     4    investment professionals at CapWealth are also

     5    registered with CWIS.         It is not mandatory that

     6    clients open an account with CWIS.             Compensation

     7    may be received by the principals at CapWealth

     8    when certain portfolio transactions are effected

     9    on behalf of investment advisory clients.

    10    Therefore, the principals of CapWealth may receive

    11    compensation as a result of acting in one or both

    12    capacities, including the receipt of 12b-1

    13    distribution payments from certain funds, end

    14    quote.

    15                 Mr. Pagliara, are you familiar with this

    16    paragraph that I just read?

    17           A     Yes.

    18           Q     Do you know how long it has been in the

    19    CapWealth Part II A brochure?

    20           A     No.

    21           Q     Do you think it was in their prior to

    22    2016, the version that we're looking at?

    23           A     I don't know.

    24           Q     Do you know who authored this section

    25    that I just read into the record?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 101 of 163 PageID #: 433
                                                                    Page 102
     1           A     No.

     2           Q     Did you, yourself, ever have any role in

     3    editing or proposing revisions for this language

     4    that I just read?

     5           A     No.

     6           Q     Do you have any understanding as to who

     7    might have had a hand in drafting this in terms of

     8    Scott Roland or anybody else?

     9           A     Yes.

    10           Q     What do you understand in terms of who

    11    might have worked on this section?

    12           A     I think Phoebe Venable and Scott

    13    probably had something to do with this section.

    14    And it had to do with a general discussion about

    15    how our business was evolving.

    16           Q     Do you know that for certain or is that

    17    really speculation though?

    18           A     In context I think, you know, it's --

    19    it's relatively certain, yes.

    20           Q     Okay.

    21           A     If you'll let me -- if you -- you know,

    22    I'll -- I'll supplement that with, you know,

    23    buying -- towards the end of CapWealth Investment

    24    Services and as part of the evolution, the process

    25    of the industry, we were dealing with -- you know,

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 102 of 163 PageID #: 434
                                                                    Page 103
     1    we started dealing with clients that didn't

     2    custody with us.       That had custody arrangements at

     3    Charles Schwab, narrowly, and maybe a couple of

     4    other firms like Fidelity.          And so, I think

     5    that -- that's probably the genesis of where that

     6    disclosure came from in that general discussion

     7    of -- of how the industry was changing during that

     8    period.

     9           Q     So, even in 2016 when this version was

    10    created you think that you had clients that were

    11    custodying their assets at Charles Schwab?

    12           A     Yes.    We didn't -- we didn't start a

    13    relationship or even open an account at Charles

    14    Schwab, but they may have had a relationship --

    15    they may have already been custodied at Charles

    16    Schwab and they asked us to do advisory -- you

    17    know, to take over advisory work for them.               So,

    18    that was starting, I believe, about in that

    19    period.

    20           Q     Okay.    In 2016 though, there were still

    21    a good number of clients that were using CWIS as

    22    their introducing broker-dealer for their

    23    accounts, right?

    24           A     Yes.

    25           Q     And CWIS was using Sterne Agee as the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 103 of 163 PageID #: 435
                                                                    Page 104
     1    clearing broker-dealer for those accounts?

     2           A     Yes.

     3           Q     The section we were looking at at the

     4    top of page nine reads, quote, The principals of

     5    CapWealth may receive compensation as a result of

     6    acting in one or both capacities, including the

     7    receipt of 12b-1 distribution payments from

     8    certain funds, end quote.

     9                 At this point in 2016 you were one of

    10    the principals of CapWealth, correct?

    11           A     Yes.

    12           Q     And were you regularly receiving 12b-1

    13    fees from clients investments in mutual funds that

    14    were custodied through Sterne Agee at this time?

    15           A     The firm was.      You know, I'm paid off

    16    the profitability of the firm as a principal, but

    17    yes, we -- we received them.

    18           Q     And as far as you know, did most 12b-1

    19    fees -- did most clients who were invested in

    20    12b-1 fees I should say, did they incur those

    21    12b-1 fees on an ongoing basis such as monthly or

    22    quarterly?

    23           A     You know, your question, you need to

    24    reframe it.      Clients don't invest in 12b-1 fees.

    25           Q     I'm sorry.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 104 of 163 PageID #: 436
                                                                    Page 105
     1           A     I'm sorry, I didn't understand the

     2    question.

     3           Q     Sure.    Let me rephrase the question. I'm

     4    sorry.     There was a man weed whacking right

     5    outside my window and it was throwing me off.                I

     6    apologize.

     7           A     No problem.

     8           Q     At this point in 2016 did you understand

     9    that clients who were invested in mutual fund

    10    share classes were incurring 12b-1 fees on a

    11    recurring basis such as monthly or quarterly?

    12           A     Yes.

    13           Q     And is that your -- your understanding

    14    today in terms of how mutual fund share classes

    15    charged 12b-1 fees is that they typically recur on

    16    a regular basis?

    17           A     Yes.

    18           Q     This language in Exhibit 6 says that the

    19    principals of CapWealth may receive compensation

    20    such as 12b-1 fees, but if you actually were

    21    regularly receiving it why did it use the word

    22    "may"?

    23           A     Because it was custodial dependent. If

    24    the assets were custodied at BNY Mellon/Pershing

    25    we didn't receive compensation.            If they were

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 105 of 163 PageID #: 437
                                                                    Page 106
     1    custodied at Charles Schwab we didn't receive

     2    compensation.       If they were custodied in an

     3    account at Sterne Agee and they had an account at

     4    Charles Schwab we would get a 12b-1 fee if it was

     5    paid through our CapWealth Investment Services

     6    relationship at Sterne Agee, but we wouldn't get

     7    one at Charles Schwab.         So, it was the only

     8    accurate way that we could list that.

     9           Q     Well, for the -- could you have gone

    10    back and listed out what you just said which is

    11    that, for clients custodied at Sterne Agee we do

    12    get 12b-1 fees if you have a mutual fund held

    13    through Sterne Agee?

    14           A     Yes.

    15           Q     Do you know why that level of

    16    specificity was not included in this version of

    17    the brochure in 2016?

    18           A     Well, I think it would have one confused

    19    the hell out of people and I don't think it was

    20    necessary, you know.         And we -- we could explained

    21    that client by client based upon the relationship

    22    that we had with the client.

    23           Q     Did you regularly --

    24           A     Pardon?

    25           Q     Did you explain that to clients

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 106 of 163 PageID #: 438
                                                                    Page 107
     1    verbally?

     2           A     Absolutely.      I discussed fees in

     3    excruciating detail with clients.            I used it as a

     4    way to differentiate ourselves and the efficiency

     5    that we have in our relationship with clients and

     6    the compensation that we received from them.

     7           Q     Walk us through what you would have

     8    regularly said to a client about 12b-1 fees in

     9    2016 for clients who had their assets custodied at

    10    Sterne Agee?

    11           A     You'd have to give me a more specific

    12    example because I don't know -- you know, every

    13    client's different.

    14           Q     So, if you had a client in 2016 around

    15    the same time as this version of the brochure was

    16    being used in February of 2016 whose assets were

    17    custodied at Sterne Agee and they were going to be

    18    invested or were already invested in mutual funds

    19    that involved the charging of 12b-1 fees for the

    20    share classes that they held, did you explain to

    21    them the receipt of 12b-1 fees verbally and how it

    22    flowed to you through your role as a registered

    23    representative of CWIS or as an owner of CapWealth

    24    Group or CapWealth Advisory, LLC?

    25           A     Yes.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 107 of 163 PageID #: 439
                                                                    Page 108
     1           Q     Walk us through what you would have said

     2    to a client who was in that type of a situation in

     3    2016?

     4           A     I would have said, you know, we are, you

     5    know, committed to providing you the lowest cost

     6    that we can, you know.         We will -- for example,

     7    with that client relationship that I talked about,

     8    if they opened a new trust account, I would have

     9    said, Look, we're going to put you in a share

    10    class where we'll get compensation at 25 basis

    11    points.     We're not going to charge you an

    12    administrative fee. We're not going to charge you

    13    an advisory fee. We'll do this as an accommodation

    14    based upon the whole relationship that we have

    15    with you.     We would adjust our discounting policy

    16    to the total relationship and -- and what we would

    17    be paid.

    18                 So, it was part of a broad discussion

    19    that we had with every client where we were trying

    20    to price the relationship fairly and equitably

    21    based upon everything that they had with us.

    22           Q     At this point in February of 2016, if

    23    you were choosing a mutual fund investment for an

    24    advisory client was it usually an American Funds

    25    fund?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 108 of 163 PageID #: 440
                                                                    Page 109
     1           A     It's hard to say, but I would generally

     2    say yes.     And again, I was doing less and less

     3    work with mutual funds as time went on.              You know,

     4    most of our accounts are dominated by individual

     5    security selection.

     6           Q     For -- for clients that you were making

     7    or providing advice about mutual fund investments

     8    in 2016, was American Funds -- were American Funds

     9    funds often some of the funds you advised them to

    10    purchase?

    11           A     Yes.

    12           Q     Okay.    In discussing 12b-1 fees with

    13    clients that might be generated by those types of

    14    mutual fund investments in 2016, did you highlight

    15    for them the different share classes, such as F1

    16    and F2, in your discussions with clients, your

    17    verbal discussions?

    18           A     Yes.

    19           Q     How would you do that?

    20           A     I'd just -- you know, we would -- it got

    21    to the point where it was confusing because we had

    22    F1 shares and F2 shares in the same account and

    23    the same fund.

    24           Q     Walk us through what you had said to

    25    clients about the differences between F1 and F2

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 109 of 163 PageID #: 441
                                                                    Page 110
     1    shares at that time in 2016?

     2           A     That they created a lower share class

     3    and it's our intention to -- we -- typically we --

     4    that's -- we would purchase them and then it would

     5    come up in the discussion as to why they've got F1

     6    and they've got F2.        And, you know, the discussion

     7    centered around, you know, this is where the

     8    industry is going and eventually we'll convert all

     9    of these to a single share class.

    10           Q     Were there many clients that held both

    11    F1 and F2 shares at the same time?

    12           A     I would say it was -- you know, it

    13    was -- when we made additional purchases, yes, it

    14    started to become -- started to become an issue.

    15           Q     And what do you mean by an issue?

    16           A     Well, we were trying to -- from 2015 on

    17    we were trying to get our custody arrangements

    18    moved from Sterne Agee to Pershing, you know, to

    19    get a final home for all of our assets.

    20                 And so, you know, you had -- the whole

    21    industry was exploding.         You had F1 shares. You

    22    had F2 shares.       You had American Funds announcing

    23    that they were creating F3 shares.             You had this

    24    problem with -- that existed with Charles Schwab

    25    and all of the big firms.          You know, we literally

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 110 of 163 PageID #: 442
                                                                    Page 111
     1    had to force them into F3 shares.

     2                 So, even from the point that it was

     3    announced that they were going to make those

     4    available in 2016, we couldn't buy them.              They

     5    weren't available.        And it was very expensive both

     6    in terms of time and money for the client to -- to

     7    make those conversions.

     8                 You understand how those conversion

     9    process works, don't you?          It's a very complicated

    10    thing.

    11           Q     So, were these the type of things you

    12    would have explained to clients in terms of

    13    talking about the different share classes?

    14           A     Yeah.    As they asked me, you know, why

    15    have I got F1 and F2 shares?           You know, and it

    16    was -- it was a difficult situation for us too.

    17           Q     So, I don't see -- in this language

    18    concerning 12b-1 fees in Exhibit 6 I don't see any

    19    discussion about share class differences.               Did you

    20    ever consider having the firm add any language

    21    about share class differences and how it would

    22    impact 12b-1 fees to the firm's brochure?

    23           A     No.

    24           Q     And give us an explanation as to why

    25    that was?     Why not add that to the brochure?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 111 of 163 PageID #: 443
                                                                    Page 112
     1           A     We didn't think it was necessary.

     2           Q     And we just want to -- I don't want to,

     3    you know -- you know, we'll obviously go back and

     4    we'll talk with other folks at the SEC about, you

     5    know, testimony today and I don't want to put

     6    words in your mouth.         So, could you just walk us

     7    through a little bit more why you didn't think

     8    that level of disclosure in the brochure was

     9    necessary?

    10           A     We were still operating under the

    11    understanding about our disclosures in 2011 that

    12    we had worked through the SEC with.             This, you

    13    know, page eight that you're talking about, was an

    14    enhancement to reflect changes that were

    15    occurring. We never had more than one custodian in

    16    2011.

    17                 So, you know, don't let the good be the

    18    enemy of the perfect.         I mean, we could have taken

    19    this document and, you know, thrown a lot of

    20    things in there, you know, but you're trying to do

    21    the best you can and communicate the best you can

    22    with your clients.        And that's what we were doing.

    23    And that was the direction we were taking

    24    everything in.

    25           Q     So, this section where it does describe

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 112 of 163 PageID #: 444
                                                                    Page 113
     1    in Exhibit 6 on page eight and nine, the 12b-1

     2    fees, I also don't see 12b-1 fees described as

     3    conflicts of interest.         Do you consider 12b-1 fees

     4    to be a conflict of interest for CapWealth or its

     5    registered representatives back when CWIS was in

     6    existence?

     7            A      Conflicts of interest are inherent and

     8    you minimize the inherent nature of a conflict of

     9    interest through disclosure.           And the disclosures

    10    that we made go back to when we first set up the

    11    firm.       And the SEC examination of our firm that

    12    took two weeks with eight examiners and we went

    13    through all of this in detail, we were operating

    14    under that.

    15                  The way we received 12b-1 fees because

    16    of the disclosures we make, I don't think that was

    17    a conflict of interest.         I think we minimized that

    18    through disclosure, but that's something that

    19    exists every where.        You have a conflict of

    20    interest in this examination.           Every time a

    21    transaction is done at Charles Schwab when we buy

    22    a bond they potentially -- there is a conflict of

    23    interest.      Did they get the best execution on that

    24    bond.

    25                  If you're an adviser at UBS and you're

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 113 of 163 PageID #: 445
                                                                    Page 114
     1    operating under an investment management agreement

     2    and you execute a transaction through UBS's

     3    brokerage division there's a conflict of interest.

     4    So, this whole talk about conflict of interests,

     5    you know, suggests that we were doing something

     6    that wasn't in the best interest of our clients

     7    and I object to that.

     8           Q     So, do you feel that any conflict of

     9    interest that related to 12b-1 fees was cured in

    10    some way through verbal disclosures that you made

    11    to clients?

    12           A     Verbal and written.

    13           Q     And if you could walk us through -- I

    14    think we've talked about the verbal.             Which

    15    written ones are you specifically referring to?

    16           A     The disclosures that existed in CWIS,

    17    the disclosures that you're referencing here, ADV

    18    Part II A, page eight and nine.            It was just part

    19    of our practice.       Everybody knew that.         It wasn't

    20    anything that was hidden and it was very

    21    proactively dealt with as we attempted to be a low

    22    cost provider of advisory services to our clients.

    23           Q     So, I think -- why don't we take a break

    24    at this point.

    25                 MR. BASINGER:      Would folks like to take

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 114 of 163 PageID #: 446
                                                                    Page 115
     1    a longer break for lunch now at this point for

     2    about 30 minutes or so?

     3                 THE WITNESS:      That would be great.

     4                 MR. BASINGER:      So, why don't we start

     5    back up in about 35 minutes at 12:45 if that works

     6    for everybody.

     7                 Gino, does that work for you?

     8                 MR. BULSO:      Yes, that works fine, Brian.

     9                 MR. BASINGER:      Okay.

    10                 So, we are off the record at 12:09 p.m.

    11                 (Whereupon, at 12:09 p.m., a luncheon

    12    recess was taken.)

    13                A F T E R N O O N       S E S S I O N

    14                 MR. BASINGER:      We are back on the record

    15    at 12:46 p.m. on Friday, May the 1st, 2020.

    16                 BY MR. BASINGER:

    17           Q     Mr. Pagliara, can you confirm that while

    18    we were off the record that we did not continue

    19    having substantive discussions of this matter?

    20           A     Yes.

    21           Q     Thank you.

    22                 So, before the break we were looking at

    23    Exhibit No. 6 and specifically we were in the

    24    section that runs pages seven through nine which

    25    is the subsection -- and I'll scroll to the top of

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 115 of 163 PageID #: 447
                                                                    Page 116
     1    page seven again -- called Fees and Compensation.

     2    And what I wanted to do -- and we'll come back to

     3    Exhibit 6, but I'm going to open another exhibit.

     4                 This is a new exhibit marked as CAP

     5    Exhibit No. 23 which is the Form ADV Uniform

     6    Application for Investment Adviser Registration.

     7    And this provides the Part II uniform requirements

     8    for the investment adviser brochure and brochure

     9    supplement.

    10                 I'll scroll down to the bottom just to

    11    note the exhibit stamp for Exhibit No. 23.               And

    12    then for the record, I'll note I just pulled this

    13    from the SEC.      This is not something that was

    14    produced by CapWealth in this matter.              This was

    15    just an SEC document that's made available to

    16    registrants that are completing their Form ADV

    17    brochures.

    18                 This version is the version that was in

    19    effect through February 28th of 2018 and was

    20    subsequently replaced by a more recent version,

    21    but this is the version that was in effect back in

    22    early 2018 and in the months before that.

    23                 And what I was going to do was go to the

    24    instructions for the Part II A brochure.              They

    25    begin on page three.         And then specifically, since

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 116 of 163 PageID #: 448
                                                                    Page 117
     1    we were looking at section five of the CapWealth

     2    brochure I was going to go to the instructions for

     3    section five which is the fees and compensation

     4    section.

     5                 And I'll note -- draw your attention, I

     6    should say, to item E, section 5E which reads,

     7    quote, If you or any of your supervised persons

     8    accepts compensation for the sale of securities or

     9    other investment products, including asset-based

    10    sales charges or service fees from the sale of

    11    mutual funds, disclose this fact and respond to

    12    Items 5.E.1, 5.E.2, 5.E.3 and 5.E.4, end quote.

    13                 And then, those sub parts 5.E.1 through

    14    5.3.4 are listed below with the first one 5.E.1

    15    reading, quote, Explain that this practice -- let

    16    me start over.

    17                 Quote, Explain that this practice

    18    presents a conflict of interest and give you or

    19    your supervised person's an incentive to recommend

    20    investment products based on the compensation

    21    received rather than on a client's need.              Describe

    22    generally how you address conflicts that arise,

    23    including your procedures for disclosing the

    24    conflicts to clients.         If you primarily recommend

    25    mutual funds, disclose whether you will recommend,

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 117 of 163 PageID #: 449
                                                                    Page 118
     1    quote, no load, unquote, fund, end quote.

     2                 So, I just want to start there with

     3    these instructions about item 5.E.1.             Mr.

     4    Pagliara, we were looking earlier at the CapWealth

     5    Exhibit No. 6 which was the Part II A brochure for

     6    the firm from February of 2016.            And while there

     7    was some language there about the firm principals

     8    may receive -- stating that the firm principals

     9    may receive 12b-1 fees, as I noted before the

    10    break, I didn't see language in that section about

    11    12b-1 fees which are a type of service or

    12    distribution fee representing a conflict of

    13    interest or presenting a conflict of interest.

    14                 Were you -- were you aware of these

    15    instructions that existed concerning what was

    16    supposed to be in the Form ADV Part II A Brochure

    17    for an advisory firm?

    18           A     These specific instructions --

    19           Q     Correct?

    20           A     -- as outlined by E.1?

    21           Q     Correct.

    22           A     Yes.

    23           Q     And so, if the instructions calls for

    24    the firm to explain that the receipt of service

    25    fees for the sale of mutual funds presents a

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 118 of 163 PageID #: 450
                                                                    Page 119
     1    conflict of interests why was that not stated in

     2    CapWealth's brochure as we saw in Exhibit 6?

     3           A     Because I don't think it was a conflict

     4    of interest.        Period.

     5           Q     So, that's your personal view that it

     6    was not a conflict of interest?

     7           A     That's my view and it's the position of

     8    my firm.

     9           Q     Do you disagree with the instructions

    10    that -- that say to explain specifically that that

    11    does present a conflict of interest?

    12           A     Yes.

    13           Q     Was it a conscious decision to not

    14    follow instruction 5.E.1 when the CapWealth

    15    brochure was drafted?

    16           A     No.    If I didn't believe it was a

    17    conflict of interest there was nothing to

    18    disclose.

    19                 We've been through this, Mr. Basinger.

    20    This goes all the way back to 2011, you know, when

    21    we sat down and we explained our business, our

    22    business model to the SEC during a two-week audit

    23    with eight examiners present. Period.

    24                 There was no conflict of interest in the

    25    process that we either selected mutual funds or

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 119 of 163 PageID #: 451
                                                                    Page 120
     1    placed them in our clients accounts as we met

     2    their investment objectives.

     3           Q     So, in the instruction for 5.E.1 do you

     4    see there being latitude for you to decide

     5    unilaterally that there is not a conflict of

     6    interest related to service fees from the sale of

     7    mutual funds?

     8           A     Would you repeat the question?

     9           Q     So, when I look at the instruction for

    10    5.E.1 I don't see there being ability for an

    11    investment adviser who's registered and completing

    12    the Part II A Brochure to decide whether or not

    13    service fees from the sale of mutual funds present

    14    a conflict of interest.         The way I read the

    15    instructions is that the instructions say, If you

    16    do receive service fees from the sale of mutual

    17    funds you are supposed to, in your Part II A

    18    Brochure, explain that this practice presents a

    19    conflict of interest and then explain how you

    20    address that conflict.         Do you disagree with --

    21           A     You and I disagree on the interpretation

    22    of that section, yes.

    23           Q     Okay, that's my question.          I just wanted

    24    to find out your reaction to reading the

    25    instructions now that you have a chance to see

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 120 of 163 PageID #: 452
                                                                    Page 121
     1    them here.

     2                 MR. BASINGER:      I don't think I have any

     3    questions on instructions 5.E.2, 3 or 4, but I'm

     4    going to move down to give everyone a chance to

     5    look at them.

     6                 Kristin, Steve, did you have any other

     7    questions that you wanted to ask on this part

     8    before I move on to another section.

     9                 MS. MURNAHAN:      I do not.

    10                 MR. BASINGER:      Okay.

    11           Q     I'm going to move on to the instruction

    12    for item ten.      So, I'm moving to page ten of

    13    Exhibit 23 which is titled, Other Financial

    14    Industry Activities and Affiliations.              And I'm

    15    going to draw your attention to item 10.C where

    16    the instruction reads, quote, Describe any

    17    relationship or arrangement that is material to

    18    your advisory business or to your clients that you

    19    or any of your management persons have with any

    20    related person listed below.            Identify the related

    21    person and if the relationship or arrangement

    22    creates a material conflict of interest with

    23    clients, describe the nature of the conflict and

    24    how you address it.        End quote.

    25                 And then the list of related persons

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 121 of 163 PageID #: 453
                                                                    Page 122
     1    below that include broker-dealer, municipal

     2    securities dealer or government securities dealer

     3    or broker-dealer, among other items that are

     4    listed.

     5                 Now, as we saw earlier today in Exhibit

     6    6, Mr. Pagliara, the brochure for CapWealth did

     7    identify the relationship between CWIS and

     8    CapWealth Advisors, correct?

     9           A     Yes.

    10           Q     But it did not identify any specific

    11    material conflict of interest from that

    12    relationship, correct?

    13           A     Yes.

    14           Q     So -- and again, is -- is that because

    15    you did not believe there was a conflict of

    16    interest to disclose?

    17           A     Yes.

    18           Q     Okay.

    19                 MR. BASINGER:      Kristin, or, Steve, did

    20    you have any other questions you wanted to ask on

    21    this section?

    22                 MS. MURNAHAN:      No, I do not.

    23                 MR. BASINGER:      Okay.    I'm going to close

    24    Exhibit 23 and go back to Exhibit 6 and move on to

    25    page 22.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 122 of 163 PageID #: 454
                                                                     Page 123
     1           Q     At the top of page 22 of Exhibit No. 6

     2    is a subsection called, Best Execution.              And it

     3    reads, quote, It is CapWealth's policy to obtain

     4    the, quote, best execution, end quote, of its

     5    customers securities transaction on a best efforts

     6    basis since the firm does not control trade

     7    execution.      CapWealth, through the trading

     8    department at SAL or any other custodian will

     9    cause each customer's securities transaction to be

    10    executed in such a manner that the customer's

    11    total cost or proceeds in each transaction is the

    12    most favorable under the circumstances.              End

    13    quote.

    14                 Mr. Pagliara, are you familiar with this

    15    best execution language that I described?

    16           A     Yes.

    17           Q     What do you understand this to mean?

    18           A     Just exactly what it says.

    19           Q     And what does it mean in terms of how

    20    you service a client in terms of a transaction?

    21    Can you give us an example?

    22           A     I don't understand the question.

    23           Q     Okay.    Let's go to the scenario where

    24    you're making an advisement for a client and

    25    you're advising them to invest in a specific

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 123 of 163 PageID #: 455
                                                                    Page 124
     1    mutual fund. And let's -- you know, we'll go back

     2    to what you were doing in, say, calendar year

     3    2016.      If a client qualified or was eligible to

     4    buy the F1 share or F2 share of a mutual fund and

     5    you were recommending the fund how would you go

     6    about choosing a fund share class in light of this

     7    best execution policy?

     8           A     That question doesn't even apply to

     9    mutual funds.      Best execution in this context has

    10    to do with trade execution and it has to do with

    11    pricing.     Mutual funds are bought and sold on the

    12    executed price of the day that they're purchased

    13    or the day that they're sold.           So, this doesn't

    14    even apply to mutual funds.

    15           Q     So, is it your view that the mutual

    16    funds if the share classes have a differentiation

    17    in terms of the 12b-1 expense that does not impact

    18    best execution?

    19           A     Mr. Basinger, this does not apply to

    20    mutual funds.      This best execution section does

    21    not apply to mutual funds.          It has to do with

    22    individual security transactions of bonds and

    23    stocks and trade execution.           It's understood by

    24    the plain meaning of that section that it does not

    25    apply to mutual funds.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 124 of 163 PageID #: 456
                                                                    Page 125
     1           Q     And I'm just asking for your

     2    understanding.       So, I just want to be clear.           So,

     3    you've made that clear.         And my -- my only

     4    follow-up question I have is, so you don't view

     5    any type of mutual fund transaction, whether it

     6    involves a 12b-1 fee or not, as being impacted by

     7    the best execution policy?

     8           A     Not as it's contained in that section,

     9    no.

    10           Q     Okay.

    11                 MR. BASINGER:      Steve, or, Kristin, did

    12    you have any other questions on that section?

    13                 MS. MURNAHAN:      Not at the moment.

    14                 MR. BASINGER:      Okay.    I'm going to close

    15    Exhibit No. 6 and move on to a new exhibit.

    16           Q     Now we are going to display what has

    17    been marked as CAP Exhibit No. 22 which is a Form

    18    ADV Part II B Brochure Supplement for Timothy J.

    19    Pagliara.     And I'll scroll down to show you the

    20    whole front page with the exhibit stamp and the

    21    Bates stamp of CW 000112 at the bottom.

    22                 MR. BASINGER:      I'll note for the record,

    23    the front page here does not show a date on the

    24    document, but I will note that when this document

    25    was produced to us the file extension showed that

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 125 of 163 PageID #: 457
                                                                    Page 126
     1    the title of the document was dated February 8th,

     2    2016.      So, I just wanted to note that for the

     3    record from February of 2016 according to the

     4    document title, even though I'm not aware that

     5    there's actually a date within the document

     6    itself.

     7           Q     Mr. Pagliara, are you familiar with

     8    Exhibit No. 22?

     9           A     In general.

    10           Q     And what do you understand this to be?

    11           A     Form ADV Part II B.

    12           Q     Is this a particular document that you

    13    use in a certain way with your clients?

    14           A     It's part of the disclosure that we hand

    15    every client, yes.

    16           Q     And so, a copy of this is provided to

    17    each of your clients?

    18           A     Yes.

    19           Q     Who put this document together?

    20           A     Scott Roland, the compliance officer,

    21    and possibly in consultation with our compliance

    22    consultant.

    23           Q     Before this document was ever given to

    24    clients did you have a role in reviewing and

    25    approving it for final form?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 126 of 163 PageID #: 458
                                                                    Page 127
     1           A     Yes.

     2           Q     And did you approve it before it was

     3    finalized and given to the client?

     4           A     I believe so, yes.

     5           Q     Okay.    I'm going to turn to, or advance

     6    I should say, to page five of Exhibit No. 22 which

     7    is a section called, Additional Compensation. And

     8    that reads, quote, Neither CapWealth, nor Mr.

     9    Pagliara, have any arrangements, oral or in

    10    writing, where it:        One, is paid cash by or

    11    receives some economic benefit from a non client

    12    in connection with giving advice to client; Two,

    13    directly or indirectly compensates any person for

    14    client referrals.        End quote.

    15                 Mr. Pagliara, are you familiar with this

    16    language on page five?

    17           A     Yes.

    18           Q     How does this relate to your receipt of

    19    12b-1 fees that you received from 2018 and prior?

    20           A     It doesn't have anything to do with

    21    12b-1 fees.

    22           Q     And why is that?

    23           A     Industry practice at the time and it has

    24    since been kind of -- it was for CPAs and other

    25    professionals and other individuals to solicit

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 127 of 163 PageID #: 459
                                                                    Page 128
     1    cash payments and referral arrangements.              We never

     2    engaged in those and we made that statement that

     3    we don't do that.

     4                 And that was actually a requirement and

     5    a suggestion by the SEC with specific reference to

     6    those referral arrangements between CPAs and other

     7    professionals and we never engaged in that process

     8    or that -- or that -- any type of arrangement like

     9    that.      That is what that disclosure is for.

    10           Q     So, it's your understanding this

    11    language where it talks about an economic benefit

    12    from a non client would not be meant to capture

    13    12b-1 fees that you or CWIS received from a mutual

    14    fund based on a client's mutual fund investment?

    15           A     It had absolutely nothing to do with

    16    mutual funds or 12b-1 fees as I've previously

    17    qualified my answer.

    18           Q     I'm going to go back one page in the

    19    document to the Other Business Activities page.

    20    And unfortunately, it's longer than I think I

    21    could make it fit on the screen at one time, but

    22    I'm just going to put up the top part of the page.

    23    And if you want to take a look at it and let me

    24    know when you're ready for me to advance to the

    25    bottom of the page so I can give you a chance to

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 128 of 163 PageID #: 460
                                                                    Page 129
     1    look at the whole section then I can proceed.

     2           A     You can go down.       You can go lower.

     3                 (The witness examined the document.)

     4           Q     Let me know when you're ready for

     5    questions.

     6           A     I'm ready for questions.

     7           Q     So, my questions really are on the

     8    bottom part of the page where it talks about your

     9    being an associated person of CWIS, the affiliated

    10    broker-dealer of CapWealth.           There's a section

    11    here which describes effectively what is a

    12    transaction charge that clients incur based on

    13    certain transactions for their account, but I

    14    don't see any language in here concerning 12b-1

    15    fees or your receipt of them at this time period

    16    in 2016 for clients who were having their assets

    17    custodied at Sterne Agee.          Do you know why there's

    18    no disclosure in here about your receipt of 12b-1

    19    fees?

    20           A     Because that's not the intention of this

    21    section.     If you'll go back to our 2011 audit and

    22    the recommendation of the SEC, they -- for not

    23    clarifying the relationship of that 14.95

    24    transaction fee and the fact that there was a

    25    difference between what Sterne Agee charged us and

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 129 of 163 PageID #: 461
                                                                    Page 130
     1    what we ultimately collected.           So, in response to

     2    what they suggested, and it's in the audit, this

     3    is how we updated that disclosure based upon their

     4    recommendations.

     5           Q     Did CapWealth ever continue to consult

     6    the instructions though for the Part II B

     7    Supplements that were issued by the SEC?

     8           A     I don't understand the question.

     9           Q     So, you're talking about content -- I

    10    understood your most recent response to be that

    11    certain content about the transaction charges

    12    added after an examination by the SEC in 2011,

    13    correct?

    14           A     Yes.

    15           Q     And my question is, when this document

    16    was updated or reviewed after 2011, did CapWealth

    17    review the then operative instructions about Part

    18    II B supplements to see if CapWealth was also

    19    addressing everything else the instructions called

    20    for?

    21           A     Yes.

    22           Q     And how do you know that?          Were -- did

    23    you have a role in that process?

    24           A     We would have discussed it in very

    25    specific forms.       Again, our disclosures did not

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 130 of 163 PageID #: 462
                                                                    Page 131
     1    change substantially from 2011 following that

     2    audit. So, there wouldn't have been a whole lot to

     3    do with anything to update our disclosures or

     4    update a discussion of our business policy or any

     5    of the things that you keep hammering away at.

     6                 MR. BASINGER:      Steve, or, Kristin, do

     7    you have anything else that you want to ask about

     8    on this document?

     9                 MS. MURNAHAN:      No.

    10                 MR. BASINGER:      Okay.    I'm going to close

    11    Exhibit 22 and I'm going to put up what was

    12    previously marked as CAP Exhibit No. 8.

    13           Q     And this is an e-mail chain that

    14    concludes on May 13 of 2015.           My first question is

    15    going to be, at the top of the page you'll see the

    16    from field shows it's from Phoebe Venable at --

    17    and her address is listed as PVenable

    18    CapWealthAdvisors.com.         And the recipient in the

    19    to field is Tim Pagliara at TPagliara

    20    CapitalWealthAdivsors.com.

    21                 Mr. Pagliara, is that your work e-mail

    22    address?

    23           A     That's it.

    24           Q     Is there any other work e-mail address

    25    that you currently use?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 131 of 163 PageID #: 463
                                                                    Page 132
     1           A     No.

     2           Q     Okay.    If we see an e-mail today that is

     3    sent to that address or from that address could we

     4    assume that it was you that was sending or

     5    receiving it?

     6           A     Yes.

     7           Q     So, I'm going to scroll down to the

     8    second page where the e-mail chain begins.               And as

     9    I scroll down I'm going to stop and note that the

    10    Bates stamp on the first page is CW 001862.               And

    11    then you'll see on the second page the only

    12    content that's on that page at all is, basically,

    13    a -- some disclaimers that were at the bottom of

    14    the signature block from the first page.              So, I'm

    15    going to go back up now to the first page where

    16    the actual e-mail exchange occurs.

    17                 MR. BASINGER:      So, I'll note for the

    18    record that the subject line is Re, or R-E, colon,

    19    Update on Mark, dot, dot, dot.

    20           Q     Mr. Pagliara, can you identify what's

    21    going on in this e-mail chain in Exhibit No. 8?

    22           A     Yeah.    No, I know exactly what's going

    23    on in this e-mail chain.          Mark Willoughby was an

    24    adviser with us that we essentially parted ways

    25    with early in 2014, but the process was underway

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 132 of 163 PageID #: 464
                                                                    Page 133
     1    in 2000 -- early 2015 and the process was underway

     2    to have him find a new home from the firm in 2014.

     3                 And so, when he left he only took the

     4    accounts that he wanted and he left us with a

     5    number of really small accounts that didn't fit

     6    into the type of business that we were doing which

     7    was really the basis of why he left in the first

     8    place.     And when I refer to the kids I'm talking

     9    to my -- you know, I've got a group of millennials

    10    that are really high energy, get good experience

    11    in dealing with clients and I wanted them to, you

    12    know, work with these people that were going to

    13    stay or were on the fence or for whatever reason

    14    hadn't moved their accounts.           We had an obligation

    15    to try and make sure that their objectives were

    16    being met.      And we had fundamentally disagreed

    17    with how Mr. Willoughby was -- had his accounts

    18    structured before he left.

    19           Q     Walk us through what were some of the

    20    ways you disagreed with Mr. Willoughby's account

    21    structuring.

    22           A     Reasonable minds differ, you know. He

    23    thought the world was going to end for the

    24    previous five years and, you know, he had in -- in

    25    his interpretation of what his clients needs were

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 133 of 163 PageID #: 465
                                                                    Page 134
     1    and his belief of the markets that, you know,

     2    again, the world was going to end.             So, he had a

     3    lot of cash and a lot of gold in his accounts and

     4    it didn't work well.

     5           Q     And I just want to make sure we

     6    understand, when you say he thought the world

     7    would end do you really mean he anticipated an

     8    apocalypse or more of a market crash?

     9           A     Both.

    10           Q     Okay.    Had Mr. Willoughby participated

    11    before he left in migrating any of his clients

    12    over to Pershing?

    13           A     No.

    14           Q     So, for the clients that were left

    15    behind that stayed with CapWealth, did any of them

    16    move over to Pershing or were they all kept with

    17    Sterne Agee for the custody of their assets?

    18           A     They would have stayed at Sterne Agee.

    19    You know, we went through this process of even

    20    trying to get his clients to respond to this. We

    21    didn't know if he was sending them transfer

    22    instructions.      It was a very difficult -- very

    23    difficult because we couldn't just -- I would have

    24    gladly just transferred those accounts over to

    25    Hilliard Lyons where he ended up, but I couldn't

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 134 of 163 PageID #: 466
                                                                    Page 135
     1    do that under the rules.          We had to get them, you

     2    know, manually to agree.

     3           Q     So, Ms. Venable in the first e-mail in

     4    the chain wrote that she had calculated a net loss

     5    revenue from Mr. Willoughby's departure of

     6    $118,500.00.

     7           A     181,000.     It was 181,000.

     8           Q     Well, if you look there at the line

     9    above that initially it says, A net loss of

    10    revenue of 118,500.        And then the next line it

    11    says, I calculated 181,500.

    12           A     Yes.

    13           Q     So, it was one of the two numbers

    14    obviously.      My question though is really about

    15    your reply regardless of the amount.             You write

    16    back in the e-mail above writing, quote, I doubt

    17    that it would be that much of a loss.              Remember

    18    his revenue was rapidly trailing down.              Put the

    19    kids on getting his people in and restructuring

    20    the accounts to our mutual fund model, et cetera,

    21    end quote.

    22                 I just wanted to ask, what did you mean

    23    about having the kids restructure the account to

    24    the mutual fund model?         What was that a reference

    25    to?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 135 of 163 PageID #: 467
                                                                    Page 136
     1           A     His revenue was rapidly trailing down

     2    because people were tired of his advice.              His

     3    advice wasn't working.         The apocalypse never

     4    occurred and the meltdown never occurred.               And,

     5    you know, we needed to address that head on with

     6    his clients.      I actually dealt with some of those

     7    clients individually myself, you know.              And if he

     8    hadn't left they were going to leave anyway.                 So,

     9    the people that stayed, you know, by enlarge were

    10    very, very frustrated with his advice, the advice

    11    that he had given.

    12           Q     What's the mutual fund model that you

    13    refer to in your e-mail?

    14           A     We had put together a mutual fund model

    15    in -- to handle really small accounts. Remember,

    16    mutual funds were a small percentage of our

    17    business and we deal primarily with individual

    18    portfolios, individual -- that are constructed

    19    with individual companies.          So, a lot of Mr.

    20    Willoughby's accounts were 50,000, 100,000,

    21    $200,000.00.      And they didn't reflect -- we needed

    22    to get in, determine what their investment

    23    objectives were, and then, you know, do our best

    24    to try and get them on a better path.              And our

    25    mutual fund models seemed to be the -- the most

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 136 of 163 PageID #: 468
                                                                    Page 137
     1    efficient way of doing that if we couldn't do it

     2    with individual stocks.

     3           Q     What do you -- well, what was the

     4    difference between the mutual funds that Mr.

     5    Willoughby had been using versus what was at that

     6    time listed on the mutual fund model?              Were they

     7    different funds or different share classes?

     8           A     No.   No.    It was just primarily a gold

     9    fund that he had.        I don't remember specifically.

    10    And it was just -- it was not the way I would have

    11    structured an account given the objectives that a

    12    client had.      But, you know, we were also during a

    13    period where he could have been right, the world

    14    could have ended, you know.           And I didn't impose,

    15    you know, my beliefs on him, but at the time that

    16    it didn't make sense for him to be losing as much

    17    business as he was, it made sense for him to leave

    18    which.

    19           Q     When Mr. Willoughby did choose

    20    investment funds -- or let me rephrase.

    21                 When Mr. Willoughby did choose mutual

    22    fund investments for his clients, did he tend to

    23    also choose 12b-1 fee paying share classes for his

    24    clients?

    25           A     I don't know.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 137 of 163 PageID #: 469
                                                                    Page 138
     1           Q     Do you know if there was an increase --

     2    in the clients that were left behind was there an

     3    increase in those that were invested in 12b-1 fee

     4    charging share classes once they were converted

     5    over to the mutual fund model that you referenced?

     6           A     I wouldn't know.

     7           Q     Okay.

     8                 MR. BASINGER:      Steve, or, Kristin, do

     9    you have any questions on this document before I

    10    move on?

    11                 MS. MURNAHAN:      I do not.

    12                 MR. BASINGER:      Okay.    So, I am closing

    13    Exhibit 8 and I'm going to now open Exhibit No.

    14    13.    Give me one second to get that opened up.

    15                 And this is also an e-mail chain. This

    16    one concludes on March 15, 2018.            And the Bates

    17    stamp on the first page is CW 001755.              And I'll

    18    search here the -- there's only a handful of words

    19    that go over on the second page.

    20           Q     The first e-mail in the chain is from

    21    you, Mr. Pagliara, on March 14, 2018 writing,

    22    quote, We need to make sure share classes convert

    23    immediately upon receipt by Schwab.             Lowest share

    24    class cost available, end quote.

    25                 Do you recall sending this e-mail on

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 138 of 163 PageID #: 470
                                                                    Page 139
     1    March 14, 2018?

     2           A     Yes.

     3           Q     What do you recall about why you -- what

     4    do you recall about why you sent this message?

     5           A     Because there had been an intention to

     6    convert all of our shares to F3 series from

     7    American Funds.       From the point in time where

     8    American Funds started talking about the

     9    availability of those funds through their

    10    wholesaling network in 2015 it -- it just -- there

    11    was also the fiduciary rule that was getting ready

    12    to be voted on and -- and adopted by the

    13    Department of Labor.         There was -- there were a

    14    lot of things swirling during that time period.

    15    And we had had the aborted, you know, move to

    16    Pershing.     You know, we went to move from Pershing

    17    to Schwab and from Sterne Agee to Schwab,

    18    basically, at the same time we were covered up

    19    with administrative details.           And when we arrived

    20    at Charles Schwab, even those F3 shares existed,

    21    none of the custodial firms were making them

    22    available and we headed into a very, very

    23    contentious round of discussions with Charles

    24    Schwab and we said, Look, that's why we're here.

    25    We want that fund.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 139 of 163 PageID #: 471
                                                                    Page 140
     1                 And, you know, that's why my

     2    instructions to the firm were, Get this done

     3    immediately upon receipt by Schwab.             And you've

     4    got enough of the correspondence to know how

     5    difficult that was and what an undertaking it is

     6    to do a tax free exchange of thousands -- hundreds

     7    of thousands of lines of dividend reinvestment and

     8    different shares by different funds and going from

     9    F1 to F3 and F2 to F3.         And -- and that's what we

    10    did, you know.       And we were doing this as fast as

    11    we could get it done at the same time that we were

    12    implementing a new fee schedule to off set what we

    13    were going to lose in the conversion.

    14           Q     So, I feel like -- I want to make sure I

    15    heard you correctly.         When the conversion to

    16    Schwab was taking place there were still some of

    17    the clients that had been migrated to Pershing in

    18    2015 who were still at Pershing?

    19           A     Yeah.    We went from Pershing to Schwab

    20    and we went from Sterne Agee to Schwab.              So, we

    21    were -- we were executing a movement from two

    22    different custodians at the same time account by

    23    account, at the time almost $800 million, and

    24    every account had to be -- every account had to go

    25    through that account transfer process.              Even those

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 140 of 163 PageID #: 472
                                                                    Page 141
     1    20 some odd kids accounts that, you know, I

     2    referenced earlier as an example that we had.

     3    So --

     4           Q     Let me -- let me jump in real quick. I

     5    may have misspoken.        Let me rephrase the question.

     6                 What I was trying to understand was,

     7    when clients were migrated to Pershing in 2015,

     8    did they stay at Pershing until they were moved to

     9    Charles Schwab?

    10           A     Yes.

    11           Q     Okay.    I may have just used the wrong

    12    term in my prior question and misstated something.

    13    So, thank you, that's all I wanted to clarify.                I

    14    just wanted to make sure none of the Pershing

    15    clients ever moved back to Sterne Agee or to INTL

    16    FCStone at some point?

    17           A     No.

    18           Q     Okay.    So, going up to the next e-mail

    19    in the chain, Ms. Venable writes back to you,

    20    quote, Tim, Schwab will do the share class

    21    conversion upon instruction as opposed to receipt.

    22    To keep things clean, our plan was to convert

    23    everything at quarter end, but we could go ahead

    24    and initiate the first rounds now.             Assets have

    25    been cornered into Schwab the last two weeks.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 141 of 163 PageID #: 473
                                                                    Page 142
     1    Each mutual fund family has specific days for

     2    share class conversion.         It won't all happen at

     3    once when we pull the trigger, but within two

     4    weeks we should be 95 percent complete, end quote.

     5                 Do you recall, Mr. Pagliara, is what Ms.

     6    Venable described in her e-mail what actually

     7    happened in terms of things being 95 percent

     8    complete in two weeks?

     9           A     No, because the operational difficulties

    10    identified by the coordination that had to occur

    11    both with -- between the mutual fund company,

    12    between us and the operations department at

    13    Charles Schwab.

    14           Q     And when would you say that that overall

    15    conversion process was effectively completed for

    16    most CapWealth clients?

    17           A     By September of 2019.         It was -- I would

    18    say call that the 100 percent complete date.

    19           Q     So, that was about 18 months after this

    20    e-mail?

    21           A     Yes.

    22           Q     Okay.    I'm going to go up in the e-mail

    23    chain to the next e-mail that you sent to Ms.

    24    Venable.     And this time it does show more --

    25    sometimes an e-mail chain, you know, doesn't

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 142 of 163 PageID #: 474
                                                                    Page 143
     1    always show all of the other meta data like BC

     2    recipients until you get to the top of the chain.

     3           A     Yes.

     4           Q     So, now it is showing -- this -- this

     5    e-mail at least there was some people CC'ed on the

     6    e-mail such as Ryan Hitt, Traci Olive.              And in

     7    this you write back to Ms. Venable, quote, Phoebe,

     8    my inquiry was motivated by horror stories I have

     9    heard about the SEC doing clawbacks over share

    10    cost differences at this conference.             I believe we

    11    are differentiated, but I expect the SEC will be

    12    here this year.       I want it closed down and in the

    13    rear view mirror, end quote.

    14                 What conference were you at?

    15           A     I think it was a Baron's conference.

    16           Q     And what is a Baron's conference?

    17           A     Baron's brings together industry experts

    18    in a wide variety of fields.           It's, you know,

    19    engaged in best practices, everything from

    20    different practice management techniques to the

    21    different types of alternative investments,

    22    private equity and -- and a lot of it's compliance

    23    too.

    24           Q     What did you mean by the term horror

    25    stories that you heard?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 143 of 163 PageID #: 475
                                                                    Page 144
     1           A     Well, I -- exactly what I'm experiencing

     2    right now, you know.

     3           Q     Well, let me -- let me rephrase the

     4    question.

     5                 Was -- was this something that someone

     6    mentioned to you in an off-the-cuff kind of

     7    conversation or were you talking about hearing

     8    something about the SEC as part of a presentation

     9    at the conference?

    10           A     It was a presentation at the conference.

    11           Q     What do you recall about the

    12    presentation?

    13           A     That you guys are hammering everything

    14    that looks like a nail.         And that you were heavy

    15    handed, unreasonable.         You were forcing these

    16    firms to settle because they didn't want to

    17    litigate.     And when I said, we're differentiated,

    18    we absolutely were differentiated.

    19           Q     And what did you mean by --

    20           A     Our practices were sound.

    21           Q     So, if you could just walk us through,

    22    what did you mean by the term differentiated?

    23           A     Everything that we've talked about. We

    24    had done full disclosure.          We had consulted with

    25    you in 2011.      We were already moving towards a

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 144 of 163 PageID #: 476
                                                                    Page 145
     1    pure RIA model.        We were -- we had already shut

     2    down our broker-dealer.         We were consolidating to

     3    Charles Schwab.        We had reduced our costs to

     4    virtually zero in terms of transaction fees.                You

     5    know, we -- we're one of the good guys.              You know,

     6    we have consistently reduced costs for our clients

     7    and -- but I wanted it cleaned up.             I wanted to

     8    have it so that when you guys got in here you

     9    could see that from 2014 on we had been

    10    consistently attempting to stay ahead of trends in

    11    the industry and reduce costs for our clients.

    12    And be fair and equitable in how we do it and

    13    meeting our fiduciary responsibility.              But, yeah,

    14    there were a lot of horror stories about how you

    15    treated people.

    16           Q     And so when you say differentiated, were

    17    you also comparing yourself to a specific other

    18    type of firm?      I just want to make sure,

    19    differentiated from what?

    20           A     I could use Raymond James as an example.

    21           Q     How so?

    22           A     And I've sold many times against Raymond

    23    James.

    24                 Raymond James, not only did they not

    25    allow their advisors to keep 12b-1 fees, they kept

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 145 of 163 PageID #: 477
                                                                    Page 146
     1    them in house in the firm.          They never made it

     2    part of the process.         You know, the administrative

     3    fee that you haven't asked about yet, Raymond

     4    James expressed that as a percentage of assets.

     5                 There were clients that had $10 million

     6    accounts that were paying $10,000.00 a year for

     7    less administrative reporting than I was charging

     8    clients $200.00 that we subsequently increased to

     9    $300.00 at that point in time.           You better believe

    10    me we differentiated.

    11                 We were not settling mutual funds. We

    12    were not doing commission products at the same

    13    time that we had advisory accounts.             We had

    14    stopped all of that and we were going to a pure,

    15    conflict free fiduciary model.           That had been our

    16    intent since 2014 as expressed by the news we made

    17    in 2015 to the present.

    18           Q     But that process in terms of the

    19    conversion wasn't completed, as you said, until

    20    September of 2019 when the F3 share class

    21    conversions were completed, correct?

    22           A     That's correct.

    23           Q     But we're just trying to understand a

    24    little bit more about the other alternative paths

    25    that might have been available in the past.               So,

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 146 of 163 PageID #: 478
                                                                    Page 147
     1    if you go back to say 2016, 2015, for the clients

     2    that were still at -- whose assets were still at

     3    Sterne Agee at that time, even after the Stifel,

     4    or Stifel, however you pronounce it, acquisition

     5    had concluded was there not a point in 2016 or

     6    2017 where things had settled down and conversions

     7    to F2 share classes without 12b-1 fees could have

     8    been done for those assets at that time.

     9           A     You are not listening to me, Mr.

    10    Basinger.     I've answered that question.           And just

    11    because you keep asking it doesn't mean the

    12    answers going to change.          Nothing was being done

    13    at Sterne Agee.       They were cutting services.           They

    14    were planning for the shut down or sale of that

    15    broker-dealer.

    16                 The conversion of a share class from F1

    17    to F2 is a complicated thing that requires IT

    18    time, it requires collaboration from the mutual

    19    fund company.      And during that period, the F3

    20    shares were on the horizon.           So, that would have

    21    required us to get their cooperation to do three

    22    conversions.

    23                 We were more concerned about getting out

    24    of Sterne Agee without having to do deal with the

    25    embarrassment of a firm that could have been put

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 147 of 163 PageID #: 479
                                                                    Page 148
     1    in receivership.       Thankfully, they weren't.          And

     2    Stifel Nicolaus gave them to International -- IC

     3    International FCStone that didn't have a clue and

     4    the service model got nothing but worse.              It was

     5    impossible to get that done at Sterne Agee during

     6    that period of time.

     7                 Does that answer and put that to rest?

     8           Q     So, Mr. Pagliara, I'm just trying to

     9    understand what your recollection was.              So, I hear

    10    your answer and I just wanted to circle back and

    11    see how that compared to the experience in terms

    12    of the F3 conversion that happened with Charles

    13    Schwab. Just trying to clarify.

    14           A     The F3 conversion was simply we had to

    15    force the issue on -- with Charles Schwab when

    16    they realized that they were going to be giving up

    17    hundreds of millions of dollars in 12b-1 fees on

    18    those F2 and F1 shares they panicked.              And they

    19    wanted to put the cost of all of that on us.                And

    20    so, we had to just make it real, real clear to

    21    them. And they eventually said, Yep, you're right.

    22    And -- and they did what we instructed them to do,

    23    but that wasn't an easy thing either.

    24           Q     Understood.      So --

    25           A     You asked me -- and I'll just finish

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 148 of 163 PageID #: 480
                                                                    Page 149
     1    with this.      You asked me to differentiate my

     2    position versus my understanding of another firm.

     3    Raymond James, because they are their own

     4    custodian and they are their own RIA and they have

     5    their own broker-dealer, the differentiating

     6    factors Raymond James has control over that.                I

     7    did not.     I am a fly in ointment compared to the

     8    rest of these other firms that you've

     9    investigated.        We don't have the plow at the time

    10    that we did as an $800 million firm.             We were

    11    dependent on what we could get accomplished

    12    through the custodians that we worked with.

    13    That's all, go ahead.

    14           Q     Where was the Baron's conference taking

    15    place at that you were attending?

    16           A     There's some of them in -- outside of

    17    Orlando at a Ritz-Carlton there and they held them

    18    in Las Vegas.      I don't remember where it was in

    19    that particular year, but it's in both --

    20           Q     Okay.

    21           A     Both places.

    22           Q     So, in 2018, about four weeks before you

    23    sent this e-mail that we see in Exhibit 13, did

    24    you recall hearing about the SEC announcing its

    25    share class selection disclosure self-reporting

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 149 of 163 PageID #: 481
                                                                    Page 150
     1    initiative for investment advisors?

     2           A     I don't remember.

     3           Q     Have you ever heard --

     4           A     I have heard of it, yes.

     5           Q     What do you understand that initiative

     6    to be?

     7           A     I understood that initiative as, if you

     8    did something wrong you had an opportunity to

     9    throw yourself under the bus so that you would

    10    avoid maximum penalties and any other things.                It

    11    didn't apply to us.        We were differentiated.          We

    12    had no reason to throw ourselves under your bus.

    13                 MR. BASINGER:      I'm going to close

    14    Exhibit 13 and open a new exhibit which is Exhibit

    15    24.    And CAP Exhibit 24 is a press release from

    16    the SEC.     And the date of the release is February

    17    12, 2018.     And the title of the press release is,

    18    quote, SEC Launches Share Class Selection

    19    Disclosure Initiative to Encourage Self-Reporting

    20    and The Prompt Return of Funds to Investors, end

    21    quote.

    22           Q     So, Mr. Pagliara, do you recall if you

    23    saw the announcement of the initiative from the

    24    SEC in terms of the written announcement with the

    25    details such as I'm presenting here in Exhibit 24?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 150 of 163 PageID #: 482
                                                                    Page 151
     1           A     I don't recall, no.

     2           Q     Do you recall how you became aware of

     3    the initiative in terms of how you first came to

     4    learn about its existence?

     5           A     It was brought front and center to us in

     6    our -- in our field audit back in the fall of '19.

     7           Q     Okay.

     8                 MR. BASINGER:      So, I'll note for the

     9    record that the initiative was announced in

    10    February of '18 and self-reporting was required to

    11    have been concluded by the summer of 2018.

    12           Q     So, are you saying you didn't hear about

    13    the initiative until some point in 2019?

    14           A     No.   I knew about this when it was going

    15    around the industry.         I violated no federal

    16    securities laws.       There was nothing for me to do.

    17    This release, if I had it pasted to your forehead

    18    would have meant nothing because we had nothing to

    19    report and we did nothing wrong.

    20           Q     So, Mr. Pagliara, I'm just trying to

    21    understand whether the firm considered

    22    self-reporting and what the process was.              So, I'm

    23    going to ask a couple of more questions.

    24           A     We never considered self-reporting.

    25           Q     Why is that?

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 151 of 163 PageID #: 483
                                                                    Page 152
     1           A     Because we did nothing wrong and we

     2    violated no federal securities laws.

     3           Q     So, I'm not -- let me make a few

     4    statements here.       One, I'm going to ask a few more

     5    questions.      I want to make clear, I'm not asking

     6    for any attorney-client privileged information.

     7    Does that make sense?

     8           A     Sure.    Yes.

     9           Q     Okay.    In terms of CapWealth's decision

    10    not to self-report as part of the SEC's initiative

    11    in 2018, did it review the announcement of the

    12    initiative to see if it was eligible to

    13    self-report?

    14           A     No.

    15           Q     Okay.    Did you talk with anybody at all

    16    to consider self-reporting within CapWealth such

    17    as the chief compliance officer?

    18           A     No.

    19           Q     I don't want to hear from you anything

    20    about any attorney-client privileged information,

    21    but I believe you mentioned earlier today you've

    22    had some compliance consultants that have worked

    23    with CapWealth, correct?

    24           A     Yes.

    25           Q     Did any of them provide legal advice at

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 152 of 163 PageID #: 484
                                                                    Page 153
     1    all?

     2           A     No.

     3           Q     And is that spelled out in their

     4    contract that they do not provide legal advice?

     5           A     Yes.

     6           Q     Did you consult with any of your

     7    compliance consultants -- your external compliance

     8    consultants about whether to self-report to the

     9    SEC's initiative in 2018?

    10           A     No.

    11                 MR. BASINGER:      Kristin, Steve, I don't

    12    have anymore questions on Exhibit 24.              Do you have

    13    any questions you would like to ask?

    14                 MS. MURNAHAN:      I do not.

    15                 MR. DONAHUE:      I do not.

    16           Q     Mr. Pagliara, earlier today we had been

    17    looking at some of the documents such as the

    18    investment management agreement that we saw and it

    19    noted that there was a administrative fee that was

    20    incurred by some accounts.          And I think you

    21    mentioned that sometimes for such as the smaller

    22    accounts you described you may not always charge

    23    that administrative fee for an account.              Could you

    24    just walk us through that administrative fee and

    25    what it is and when it was applied to accounts and

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 153 of 163 PageID #: 485
                                                                    Page 154
     1    why.

     2           A     One of the unique characteristics of our

     3    business model is that we do time weighted

     4    performance reporting for our clients.              They are

     5    part of a database of assets.           We take fees from

     6    our custodians and then replicate the performance

     7    of their account based upon the amount of money

     8    they put into the account, the amount of money

     9    that they take out of the account.             Then on a cost

    10    adjusted basis we report to them what their return

    11    is then we compare it to various different

    12    indexes.     It's a -- it's an amazing system.

    13                 So, if you were a client of mine in

    14    2001, I can tell you exactly what the return has

    15    been on your account adjusted for the money that

    16    you put in, the money that you took out adjusted

    17    for all fees and how it compares to other indexes.

    18    We provide that service because we think it's

    19    important as part of the transparency that we

    20    engage in in letting people know that they're

    21    meeting their objectives.

    22                 And so, that has a cost attached to it.

    23    The software itself costs a littler over

    24    $250,000.00 a year.        There's specific hardware we

    25    have to have in place in order to deliver that

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 154 of 163 PageID #: 486
                                                                    Page 155
     1    service.     We reflect that administrative fee as

     2    best we can to the costs of that hardware as

     3    differentiated from Raymond James and the other

     4    firms that charge that fee as a percentage of

     5    assets as an administrative cost.

     6                 So, that is what it's -- does that

     7    answer your question?

     8           Q     It does.     That -- that gives a helpful

     9    context.

    10                 You mentioned that sometimes for a

    11    smaller account you may not impose that

    12    administrative fee, correct?

    13           A     That's correct.

    14           Q     Is it accurate that most of your clients

    15    do pay that fee though?

    16           A     Yes.

    17           Q     And that fee was increased from 200 to

    18    $300.00 in 2018, correct?

    19           A     Yes.

    20           Q     Walk us through the background in terms

    21    of the decision to increase the fee to $300.00.

    22           A     We just looked at the cost of the

    23    software, the cost of maintaining the program, all

    24    of the costs associated with it.            We hadn't

    25    increased the fee in -- I don't think we increased

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 155 of 163 PageID #: 487
                                                                    Page 156
     1    it since 2011.       And everything else related to

     2    those costs had gone up.          In addition to the other

     3    costs that we had in delivering that service, we

     4    also brought in an outside consultant by the name

     5    of Asland Partners and Asland Partners did a lot

     6    of our process.       They do an audit of our process

     7    every quarter to make sure we are GISR compliant

     8    which stands for Global Investment Standard

     9    Reporting.

    10                 So, it's a very extensive part of our

    11    process and it's -- it's part of our obligation,

    12    we believe, to disclose.

    13           Q     Now, do you recall during the 2019 SEC

    14    exam program visit to your office they pointed

    15    during the period there was no reference to the

    16    administrative fee in the firm's advisory

    17    management agreement or the firm's brochure?

    18           A     Yes.

    19           Q     And do you recall that the fee was then

    20    added to the advisory agreement and the brochure

    21    after that?

    22           A     Yes.    We corrected that oversight

    23    immediately.

    24           Q     In the interim, between January of 2018

    25    when the $300.00 fee amount became effective and

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 156 of 163 PageID #: 488
                                                                    Page 157
     1    that amendment to the document in September of

     2    2019, did you verbally inform clients that there

     3    was a $300.00 administrative fee when new clients

     4    were on boarded at CapWealth?

     5           A     Yes.

     6           Q     Walk us through what you told new

     7    clients in that time period when the dollar amount

     8    was not reflected in the advisory agreement or the

     9    firm brochure?

    10           A     As part of our process in explaining the

    11    costs that a client would incur in doing business

    12    with us, you know, it was the advisory fee and it

    13    was the administrative fee.           By that point in

    14    time, as we had no longer had a broker-dealer and

    15    we were working on a pure RIA platform at Charles

    16    Schwab, we were receiving no other compensation

    17    from their account other than what we charged them

    18    in the advisory and the administrative fee.

    19                 We -- we did it as kind of a badge of

    20    honor.     We also negotiated zero commissions.             So,

    21    we -- we cut their commissions from what they were

    22    paying at Sterne Agee at 14.95 to zero.              Which

    23    again, we were very proud of.           Other than, you

    24    know, we had to implement a mutual -- there's a

    25    transaction fee for mutual funds now because

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 157 of 163 PageID #: 489
                                                                    Page 158
     1    Charles Schwab doesn't get anything related to

     2    12b-1 fees since we had converted everything to F3

     3    shares.

     4           Q     So, from that -- during that time period

     5    of January 2018 to September of 2019, were there

     6    other materials -- written materials that were

     7    given to new clients that did spell out the

     8    $300.00 administrative fee?

     9           A     Yes.    It was in all of our marketing

    10    material that we handed to a client in addition to

    11    the discussions we had with them.

    12           Q     Did clients receive those types of

    13    documents either through e-mail or in paper?

    14           A     They'd receive them in paper.

    15           Q     And did you review that administrative

    16    fee with clients in person ever?

    17           A     Always.

    18                 MR. BASINGER:      Why don't we take a --

    19    let's take a 15-minute break at this point, or 14

    20    minutes, until 1:55 p.m. and then I think we can

    21    come back and wrap up.

    22                 So, we are off the record at 1:41 p.m.

    23                 (A brief recess was taken.)

    24                 MR. BASINGER:      So, we're back on the

    25    record at 1:55 p.m. on Friday, May the 1st, 2020.

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 158 of 163 PageID #: 490
                                                                    Page 159
     1                 BY MR. BASINGER:

     2           Q     Mr. Pagliara, can you please confirm

     3    while we were off the record we did not continue

     4    having substantive discussions of this matter.

     5           A     Yes.

     6           Q     Thank you.

     7                 I just wanted to touch real quickly on

     8    the concept of any annual compliance training that

     9    takes place at CapWealth.          Could you speak to that

    10    and whether there is any type of annual compliance

    11    education or training that occurs at the firm.

    12           A     Yes.    We have an annual compliance

    13    meeting and then we use outside sources to provide

    14    modules of training that everybody participates

    15    in.

    16           Q     So, let's just talk about each of those

    17    real quick.      Tell us about the annual meeting and

    18    what takes place there for that annual compliance

    19    meeting.

    20           A     The annual compliance meeting summarizes

    21    the material that was covered in those on line

    22    modules that, you know, we all have to incorporate

    23    and take.

    24           Q     Is the annual meeting lead by somebody?

    25    Is there an instructor or a person that leads the

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 159 of 163 PageID #: 491
                                                                    Page 160
     1    annual meeting?

     2            A      The head of the compliance department.

     3    Everybody has to participate.           It's one of those

     4    things where we require everybody to be present.

     5            Q      Does any external person come in as part

     6    of the annual meetings and provide any information

     7    or education?

     8            A      Not generally.     I can't say it didn't

     9    happen since 2009, but I don't believe so.

    10           Q      So, is it typically the chief compliance

    11    officer that leads the annual compliance meeting?

    12           A      Yes.

    13           Q      Then, approximately how many on line

    14    modules per year do individuals at CapWealth have

    15    to complete as part of the compliance training?

    16           A      I don't know.     It's part of a package

    17    that's satisfies our compliance requirements in

    18    continuing education.

    19           Q      Can you speak to whether it's one versus

    20    more than one module throughout the course of the

    21    year?

    22           A      It's actually a -- a long series of

    23    things.      You don't have to complete it all at one

    24    time.       So, it's -- it's one long module.

    25           Q      Okay.   Mr. Pagliara, we have no further

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 160 of 163 PageID #: 492
                                                                    Page 161
     1    questions at this time.         We may, however, call you

     2    again to testify in this investigation. Should

     3    that be necessary, we will reach out to Mr. Bulso

     4    first to let him know.

     5                 Mr. Pagliara, do you wish to make any

     6    clarifying statements to the statements you've

     7    already made today?

     8           A     No.

     9                 MR. BASINGER:      Mr. Bulso, do you want to

    10    ask any clarifying statements -- or, I'm sorry, do

    11    you want to ask any clarifying questions of the

    12    witness?

    13                 MR. BULSO:      No, Brian, I've got no

    14    questions.

    15                 MR. BASINGER:      Okay.    We are off the

    16    record at 1:58 p.m.

    17                 (Whereupon, at 1:58 p.m., the

    18    examination was concluded.)

    19                              * * * * *

    20

    21

    22

    23

    24

    25

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 161 of 163 PageID #: 493
                                                                    Page 162
     1                     PROOFREADER'S CERTIFICATE

     2

     3    In The Matter of:        CAPWEALTH ADVISORS, LLC

     4    Witness:                 Timothy Pagliara

     5    File Number:             A-03907-A

     6    Date:                    Friday, May 1, 2020

     7    Location:                Atlanta, GA

     8

     9                This is to certify that I, Maria E. Paulsen,

    10    (the undersigned), do hereby certify that the

    11    foregoing transcript is a complete, true and accurate

    12    transcription of all matters contained on the recorded

    13    proceedings of the investigative testimony.

    14

    15    _______________________              _______________________

    16    (Proofreader's Name)                 (Date)

    17

    18

    19

    20

    21

    22

    23

    24

    25

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 162 of 163 PageID #: 494
                                                                    Page 163
     1                        C E R T I F I C A T E

     2                I, SHAUNNA H. MORAN, a Certified Shorthand

     3    Reporter and Registered Professional Reporter in the

     4    States of New Jersey, New York and The District of

     5    Columbia, and Notary Public of the State of New

     6    Jersey, do hereby certify that the foregoing is a true

     7    and accurate transcript of the testimony as taken

     8    stenographically by and before me at the time, place

     9    and on the date hereinbefore set forth.

    10                I DO FURTHER CERTIFY that I am neither a

    11    relative nor employee nor attorney nor counsel of any

    12    of the parties to this action, and that I am neither a

    13    relative nor employee of such attorney or counsel, and

    14    that I am not financially interested in the action.

    15

    16          ____________________________

    17          SHAUNNA H. MORAN, CSR, RPR

    18          Shorthand Reporter

    19

    20

    21

    22

    23

    24

    25

Case 3:20-cv-01064 Document 26-1 Filed 03/10/21 Page 163 of 163 PageID #: 495
